Case 1:17-cv-10432-DJC Document 55-6 Filed 12/17/18 Page 1 of 72

EXHIBIT 6
Transportation - United States Access B

1 of 71

Case 1:17-¢v-10432-DJC Document 55-6°PEI8a Ya7en Pa" egy ers Gageand:-standards/transport...

 

UNITED STATES ACCESS BOARD Search ns |
Advancing Full Access and Inclusion for All “® search Passenger Vessels

© Search entire site

|
The Board Guidelines & Standards Training Enforcement Research
: | :

Home > Guidelines and Standards > Transportation > Passenger Vessels

ne EMAIL UPDATES

Passenger Vessels

ke

ships

Sign up for updates on
Transportation:

   

 

New guidelines that will address access to passenger vessels, including ferries and cruise

TECHNICAL ASSISTANCE:

(800) 872-2&33 -:

Regulatory Assessment of Proposed Accessibility Guidelines TTY: (800) 993-2822
Fax: (202) 272-0081

May 2013 la@access-board.gov

Table of Contents

EXECUTIVE SUMMARY

CHAPTER 1, BACKGROUND

1.1 Introduction

1.2 Statutory and Regulatory Backaround
1,3 Rulemaking History

1.4 Overview of Proposed Guidelines

CHAPTER 2, FERRIES, MULTI-PURPOSE VESSELS, AND SMALL CRUISE SHIPS
2.1 Introduction
2.2 Replacement Vessels
2.3 Case Studies
mpli sts for R
CHAPTER 3, LARGE CRUISE SHIPS
3.1 Introduction

3.2 Proposed Scoping Provision for Guest Rooms with Mobility Features
Mobility Device Use A U.S. P lati

33 we
3.4 Alternative Scoping Provisions

3.5 Estimated Guest Room Loss

3.6 Estimated Revenue Loss

CHAPTER 4, T

CHAPTER 5. ALTERATIONS TO EXISTNG VESSELS
5.1 Introduction

5.2 Proposed Exceptions

5.3 Type and Frequency of Alterations
CHAPTER 6. BENEFITS

6.1 Nature of Benefits

6.2 i

CHAPTER 7.

INITIAL REGULATORY FLEXIBILITY ANALYSIS
APPENDIX I. FERRIES, MULTI-PURPOSE VESSELS, AND SMALL CRUISE SHIPS OPERATING IN U.S. PORTS AS OF 2010
APPENDIX Il. LARGE CRUISE SHIPS OPERATING IN U.S, PORTS AS OF 2011

APPENDIX III. & ISE SHIP RUCTED ER CONTRACT TR BETWEE 1
End Netes

EXECUTIVE SUMMARY
“We” and “our” in this document refer to the Architectural and Transportation Barriers Compliance Board (Access Board).

We are required by section 502 of the Rehabilitation Act and section 504 of the Americans with Disabilities Act (ADA) to establish
and maintain accessibility guidelines for the construction and alteration of Passenger vessels covered by the ADA to ensure that the
vessels are readily accessible to and usable by individuals with disabilities. We are issuing proposed accessibility guidelines for the
construction and alteration of passenger vessels pursuant to this authority. The U.S. Department of Transportation (DOT) and U.S.
Department of Justice (DOJ) are required to issue accessibility standards for the construction and alteration of passenger vessels

12/14/2018, 1:57 PM
Transportation - United States

2 of 71

ase U1 7-Gv-10432-DJC Document 55-6"PE8d 43777 PS™ PeQyers gpypand-standards/transport..,

ontact ifBrmna that are consistent with our guidelines. Passenger vessel owners and operators would not be required to
comply wi BR RE TE tes until they are adopted by DOT and DOJ as accessibility standards for the construction, and altegation of

Ss r covered by the ADA.
BS" AREEs BEE DISABILITY.GOV

Wa br pater A, Syltetd AP Ossessment to estimate the costs and benefits of the proposed guidelines. We requséat comment on all
Weshinaten, PR dears tbSessment to improve our estimates of the costs and benefits of the proposed guidelités,--We-include———...---
GR Bin Se eHRR Ye deotkeg tion a§ proposed rulemaking that request information on specific issues relatllsg BE GLARE GOV
F909) 272-0082 or (800) 993-2822 (i FEDERALREGISTER.GOV

TRE proposed tN OBitnes would apply to the construction and alteration of passenger vessels, other than ferries and tenders,
permitted to carry more than 150 passengers or more than 49 overnight passengers; ferries permitted to carry more than 99
Passengers; and tenders permitted to carry more than 59 passengers. The proposed guidelines would not apply to smaller
passenger vessels because providing accessible features on those vessels present greater challenges due to space constraints and
other considerations. The proposed guidelines, themselves, would not require existing Passenger vessels to be made accessible
except where altered.

The proposed guidelines contain proposed scoping and technical Provisions. The proposed scoping provisions specify what
passenger vessel features would be required to be accessible. Where multiple features of the same type are provided, the proposed
scoping provisions specify how many of the features would be required to be accessible. The proposed technical provisions specify
the design criteria for accessible features. The passenger vessel features addressed by the proposed scoping and technical
provisions include onboard accessible routes connecting passenger decks and passenger amenities within decks; accessible means
of escape; doorways and coamings; toilet rooms; wheelchair spaces in assembly areas and transportation seating areas; assistive
listening systems; general emergency alarms; guest rooms; and other passengers amenities. The proposed guidelines include
proposed technical provisions for accessible passenger boarding systems. However, we defer to DOT and DOJ to address when
accessible passenger boarding systems would be required since passenger boarding systems can be provided at landside facilities
and involve operational issues between the owner or operator of the landside facility and the passenger vessel owner or operator
that DOT and DOJ are authorized to address.

We estimate the compliance costs separately for: (1) ferries, multi-purpase vessels such as dinner vessels and excursion vessels,
and small cruise ships; and (2) large cruise ships operating in U.S. ports. We consider cruise ships permitted to carry between 50
and 299 overnight passengers small cruise ships, and cruise ship permitted to carry 300 or more passengers large cruise ships.

Ferries, Multi-Purpose Vessels, and Small Cruise Ships

We estimate there were 454 ferries, 346 multi-purpose vessels, and 32 small cruise ships in the size categories covered by the
proposed guidelines operating in U.S. ports as of 2010. These 832 vessels are listed in Appendix I, along with the data sources.

We estimate 387 of the ferries (85%), 286 of the multi-purpose vessels (83%), and 23 of the smail cruise ships (72%) for a total of
696 of the vessels (84%) are expected to reach the end of their service life over 20 years. We assume these vessels would be
replaced by new vesseis and the new vessels would have the same passenger and vehicle capacity, passenger amenities, and
number of passenger decks as the vessels they replace. We also assume the total number of vessels would be stable over 20
years. We conducted case studies of ten vessels to develop estimates of the incremental costs to construct vessels in compliance
with the proposed guidelines, and the additional operation and maintenance costs due to the proposed guidelines. We divided the
696 vessels that we assume to be replaced over 20 years into 13 groups by type and size of vessel and extrapolated the compliance
costs from the case study vessels to these vessels. We estimate the total compliance costs for the vessels annualized over 20 years
are $16 miliion discounted at 7 percent and 3 percent,

The proposed provision with the highest estimated cost would require an elevator, or on certain vessels a limited use-limited
application elevator (LULA) or platform lift, to connect passenger decks. Ten exceptions are proposed to this provision. For the 696
vessels that we assume to be replaced over 20 years, we estimate 124 of the new vessels (18%) would be required to provide an
elevator, LULA, or platform lift to connect decks, and the proposed exceptions would apply to 431 of the new vessels (62%). We
estimate 62 vessels (9%) currently provide an elevator, LULA, or platform lift, and assume the new vessels that replace these
vessels would also provide an elevator, LULA, or platform lift in the absence of the proposed guidelines. Eleven of these vessels are
small cruise ships that would be required to provide larger elevators on the new vessels. We estimate the other 79 vessels (11%)
have only one passenger deck, and assume the new vessels that replace these vessels would not need an elevator, LULA, or
platform lift. In addition, we estimate 23 small cruise ships would be required to provide a platform lift to connect to a tender
boarding platform at the stern of the new vessels.

The proposed provisions for protruding objects; onboard accessibie routes to connect passenger amenities within decks; doorways
and coamings: accessible means of escape; drinking fountains; toilet rooms; general emergency aiarms; assistive listening
systems; wheeichair spaces in transportation seating areas; guest rooms; storage; and sales and service counters would also have
a cost impact on ferries, multi-purpose vessels, and small cruise ships. Some of the new vessels would need to be redesigned and
lengthened to maintain their passenger and vehicle capacity.

Large Cruise Ships

We estimate there were 113 large cruise ships operating in U.S. ports as of 2011. These large cruise ships are listed in Appendix I1,
along with the data sources.

New large cruise ships provide many accessible features that would be required by the proposed guidelines, including elevators to
connect passenger decks; guest rooms with mobility features; guest rooms with communication features; wheelchair spaces and
assistive listening systems in assembly areas; and pool lifts. We proposed to conduct case studies of new large cruise ships to
examine the impact of the proposed guidelines on the vessels. However, we could not find large cruise ship owners and operators
to participate in the case studies. Due to the lack of information, we did not estimate the incremental costs to construct large

12/14/2018, 1:57 PM
Transportation - Unie S84 FEV%6432-DIC Document 55-8" PRHSUM SPEAR rsa yeHla oipey-zind-standards/transport..

3 of 71

Cruise ships in compliance with the proposed guideliops ead ie additional operaeRAnITAiy Spann enes due to the proposed
guidelines, Sitem Budget | Performan

The preposed guidelines would require cruise shipsia Bemaiiab minimum numbeilatisasiaibateth mobility features. Guest
rooms with mobility features are typically larger thgmioghkar guest rooms to acconmrastate f nMtewse wheelchairs and
scooters. The cruise industry is concerned about t . revenue due to the proposed scoping provision for
guest rooms with mobility features. According to the cruise industry, two guest rooms with mobility features occupy the same
square footage as three quest rooms resulting in the loss of one guest room for every two guest roams with mobility features. We
estimate the 113 large cruise ships operating in U.S. ports as of 2011 contained 123,516 guest rooms, including 2,392 guest rooms
with mobility features (1.9% of the total number of guest rooms), We assume 5 percent of the guest rooms In the erulse fleet are
replaced annually and the total number of guest rooms increases by 3 percent annually, Based on these assumptions, we estimate
786 guest rooms would be lost over 20 years under the proposed scoping provision against the baseline of the cruise industry
practice in the absence of the guidelines. According to the cruise industry, each guest room produced $140,000 gross revenue in
2005. Adjusting this figure for inflation to $161,250 in 2011 dollars, we estimate the gross revenue loss annualized over 20 years
is $50 million discounted at 7 percent, and $58 million discounted at 3 percent. We note, however, that gross revenue loss
overstates the cost. The correct measure for estimating the cost of lost guest rooms is net revenue, which is gross revenue less the
costs to serve the passengers who would occupy the guest rooms.

 

Tenders

We propose minimal provisions for tenders that are used to transport passengers for hoen-emergency purposes between passenger
vessels and shore-side facilities. We do not estimate any compliance costs for tenders because new tenders meet the provisions,

Alterations to Existing Passenger Vessels

We propose three general exceptions and several specific exceptions for alterations to existing passenger vessels. We requested
comment on the frequency and types of alterations to existing passenger vessels when we released an earlier draft of the
guidelines. Based on the proposed exceptions and responses received from passenger vessel owners and operators, we expect the
proposed guidelines to have little or no impact on alterations to existing passenger vessels,

Primary Estimates of Costs and Benefits

The primary estimates of the costs and benefits of the proposed guidelines are shown in Table 1. We estimate the total compliance
costs annualized over 20 years are $66 million discounted at 7 percent, and $74 million discounted at 3 percent, We do not
quantify the benefits of the proposed guidelines due to the nature of the benefits. The proposed guidelines would address the
discriminatory effects of architectural, transportation, and communication barriers encountered by individuals with mobility, hearing,
and vision disabilities on passenger vessels. The proposed guldelines would afford these individuals equal opportunity to travel on
passenger vessels for employment, transportation, public accommodation, and leisure. The Proposed guidelines would enable these
individuals to achieve greater participation in society, independent living, and economic self-sufficiency. The benefits are difficult to
quantify, but include important national values that are recognized in Executive Order 13563 such as equity, human dignity, and
fairness.

Table 1. Primary Estimates of Costs and Benefits of Proposed Guidelines
Annualized Over 20 Years (2011 Dollars)
Costs 7% Discount Rate 3% Discount Rate
$66 million $74 million
BenefitsThe proposed guidelines would address the discriminatory effects of
architectural, transportation, and communication barriers encountered by
individuals with mobility, hearing, and vision disabilities on passenger vessels.
The proposed guidelines would afford these individuals equal opportunity to .
travel on passenger vessels for employment, transportation, public
accommodation, and leisure. The benefits are difficult to quantify, but include
important national values that are recognized in Executive Order 13563 such
as equity, human dignity, and fairness.

CHAPTER 1. BACKGROUND

1.1 Introduction

We prepared this regulatory assessment of the proposed accessibility guidelines for passenger vessels in accordance with Executive
Order 13563 (Improving Regulation and Regulatory Review) and Executive Order 12866 (Regulatory Planning and Review). Among
other things, Executive Order 13563 directs agencies to propose or adopt a regulation only upon a reasoned determination that its
benefits justify its costs; tailor the regulation to impose the least burden on society, consistent with obtaining the regulatory
objectives; and, in choosing among alternative regulatory approaches, select those approaches that maximize net benefits.
Executive Order 13563 recognizes that some benefits are difficult to quantify and provides that, where appropriate and permitted
by law, agencies may consider and discuss qualitatively values that are difficult or impossible to quantify, including equity, human
dignity, faleness, and distributive impacts.

1.2 Statutory and Regulatory Background

The Americans with Disabilities Act (ADA) is a civil rights law that prohibits discrimination against individuals with disabilities. See

12/14/2018, 1:57 PM
Transportation - Unies EFS ¢O432-DIC Document 55-8" FY SPE LE" Ayes di erzne standards transport.

4of71

42 U.S.C. 12101 et seq. Title II of the ADA applies to state and local governments and Title III of the ADA applies to places of
public accommodation operated by private entities.[1] The ADA covers designated public transportation services provided by state
and local governments and specified public transportation services provided by private entities that are primarily engaged in the
business of transporting people and whose operations affect commerce. [2] See 42 U.S.C, 12141 to 12147 and 12184, Passenger
vessels that provide designated public transportation services or specified public transportation services such as ferries and
excursion vessels, and passenger vessels that are places of public accommodation such as vessels that provide dinner or
sightseeing cruises are covered by the ADA.

We are required by section 502 of the Rehabilitation Act and section 504 of the ADA to establish and maintain accessibility
guidelines for the construction and alteration of passenger vessels covered by the ADA to ensure that the vessels are readily
accessible to and usable by individuals with disabilities. See 29 U.S.C, 792 (b) (3) and 42 U.S.C. 12204.

The U.S. Department of Transportation (DOT) is responsible for issuing regulations to implement the transportation provisions of
Titles IT and III of the ADA. See 42 U.S.C. 12149 and 12186 (a). DOT has issued regulations for passenger vessels used to provide
designated public transportation services by state and local governments and specified public transportation services by private
entities that are primarily engaged in the business of transporting people and whose operations affect commerce. See 49 CFR part
39.

The U.S, Department of Justice (DOJ) is responsible for issuing regulations to implement the other provisions of Titles II and III of
the ADA. See 42 U.S.C. 12134 and 12186 (b). DOJ has issued regulations for state and local governments and places of public
accommodation operated by private entities, including public accommodations provided on passenger vessels such as cruise ships,
gaming vessels, and dinner vessels. See 28 CFR parts 35 and 36.

Titles II and II of the ADA require DOT and DO) to issue accessibility standards for the construction and alteration of passenger
vessels covered by the law that are consistent with our guidelines. See 42 U.S.C. 12134 (c), 12149 (b), and 12186 (c). DOT has
reserved a subpart in its regulations for accessibility standards for passenger vessels in anticipation of our issuing these guidelines.
See 49 CFR part 39, subpart E. Passenger vessel owners and operators would not be required to comply with the guidelines until
they are adopted by DOT and DO) as accessibility standards for the construction and alteration of passenger vessels covered by the
ADA.

1.3 Rulemaking History

We have developed and maintained accessibility guidelines for landside facilities for over 30 years. The guidelines for landside
facilities represent the state-of-the-art for accessible design. We worked with Passenger vessel owners and operators, the disability
community, and other interested parties over the past 15 years to address the unique constraints of the marine environment and
adapt the guidelines for landside facilities to passenger vessels.

Passenger Vessel Access Advisory Committee

In 1998, we convened a Passenger Vessel Access Advisory Committee comprised of passenger vessel owners and operators,
industry trade groups, disability advocacy groups, and state and local government agencies to recommend how to adapt the
guidelines for landside facilities to passenger vessels. The advisory committee submitted a report with recommended guidelines in
2000.

2004 Draft Guidelines and ANPRM

Based on the advisory committee’s report, we developed draft guidelines for passenger vessels permitted to carry more than 150
passengers or more than 49 overnight passengers. In 2004, we released the draft guidelines for comment and issued an advance
notice of proposed rulemaking (ANPRM) on small passenger vessels permitted to carry 150 or fewer passengers, or 49 or fewer
overnight passengers. See 69 FR 69244 and 69245, November 26, 2004. The ANPRM requested comment on whether and how to
develop accessibility guidelines for smal! passenger vessels. We held hearings in Washington, DC and Los Angeles on the 2004 draft
guidelines and the ANPRM, and received more than 90 comments.

2006 Draft Guidelines

Based on the comments on the 2004 draft guidelines and ANPRM, we revised the draft guidelines in 2006 to include all ferries;
other passenger vessels permitted to carry more than 150 passengers or 49 overnight passengers; and tenders permitted to carry
more than 59 passengers. We released the 2006 draft guidelines for comment. See 71 FR 38563, July 7, 2006, We received more
than 175 comments on the 2006 draft guidelines.

Case Studies

Between 2005 and 2008, we conducted case studies of ten passenger vessels to identify the impact of the draft guidelines on the
vessels. We worked with vessel owners and operators, naval architects, and ship builders to review the original designs of the
vessels and to identify design changes that would be needed to meet the draft guidelines. The naval architects and ship builders
estimated the cost of the design changes, and considered the impact of the design changes on the passenger vessel’s space, fuel
consumption, and stability. We prepared reports on the case studies. We updated the case study reports to reflect changes to the
proposed guidelines from earlier drafts and to adjust the cost estimates to 2011 dollars.

Passenger Vessel Emergency Alarms Advisory Committee

Comments on the 2006 draft guidelines raised issues about emergency alarm systems on passenger vessels alerting passengers
who are deaf or have a hearing loss. We convened a Passenger Vessel Emergency Alarms Advisory Committee in 2007 comprised
of passenger vessel owners and operators, industry trade groups, organizations representing individuais who are deaf or have a

12/14/2018, 1:57 PM
Transportation - Unitea Sates 47589 F132-DIC Document 55-6 PERU SPE Pye SA Yes opp gmnt-standards/transport...

5 of 71

hearing loss, and standard setting organizations to address the comments. The advisory committee submitted a report with its
recommendations in 2008. The advisory committee recommended that general emergency alarm systems include visible elements
to alert passengers who are deaf or have a hearing loss, and recommended safequards against triggering photosensitive seizures in
individuals with epilepsy. The advisory committee recommended that the visible element on U.S, flag ships comply with the NFPA
72 National Fire Alarm Code. The advisory committee recommended that the U.S. Coast Guard work with the International
Maritime Organization to develop guidelines for including visibie elements in general emergency alarm systems on foreign flag
vessels. The International Maritime Organization approved non-mandatory guidelines for including visible elements in general
emergency alarm systems in 2012.[3]

2008 Draft Guidelines

Based on the comments on the 2006 draft guidelines and the case studies, we revised the draft guidelines in 2008. The 2008 draft
guidelines covered ferries permitted to carry more than 99 passengers; other passenger vessels permitted to carry more than 150
Passengers or more than 49 overnight passengers; and tenders permitted to carry more than 59 passengers,

The advisory committee reports, ANPRM, earlier drafts of the guidelines, comments on the ANPRM and earlier drafts of the
guidelines, updated case study reports, and other background information on the proposed guidelines are available at:

http: //www.access-board.gov/pvag/. We used all this information to develop the proposed guidelines.

1.4 Overview of Proposed Guidelines

The proposed guidelines would apply to the construction and alteration of passenger

vessels, other than ferries and tenders, permitted to carry more than 150 passengers or more than 49 overnight passengers; ferries
permitted to carry more than 99 passengers; and tenders permitted to carry more than 59 passengers. The proposed guidelines
would not apply to smaller passenger vessels because providing accessible features on those vessels present greater challenges due
to space constraints and other considerations. The proposed guidelines, themselves, would not require existing passenger vessels
to be made accessible except where altered.

The proposed guidelines contain proposed scoping and technical provisions. The proposed scoping provisions specify what
passenger vessel features would be required to be accessible. Where multiple features of the same type are provided, the proposed
scoping provisions specify how many of the features would be required to be accessible. The proposed technical provisions specify
the design criteria for accessible features. The passenger vessel features addressed by the proposed scoping and technical
provisions include onboard accessible routes connecting passenger decks and passenger amenities within decks; accessible means
of escape; doorways and coamings; toilet rooms; wheelchair spaces in assembly areas and transportation seating areas; assistive
listening systems; general emergency alarms; guest rooms; and other passenger amenities. The proposed guidelines include
proposed technical provisions for accessible passenger boarding systems. However, we defer to DOT and DO) to address when
accessible passenger boarding systems would be required since passenger boarding systems can be provided at landside facilities
and involve operational issues between the owner or operator of the landside facility and the passenger vessel owner or operator
that DOT and DO) are authorized to address.

CHAPTER 2. FERRIES, MULTI-PURPOSE VESSELS, AND SMALL CRUISE SHIPS

2.1 Introduction

This chapter discusses the impact of the proposed guidelines on ferries permitted to carry more than 99 passengers; multi-purpose
vessels such as dinner vessels and excursion vessels permitted to carry more than 150 passengers; and small cruise ships
permitted to carry between 49 and 299 overnight passengers that operate in U.S. ports. We estimate there were 454 ferries, 346
multi-purpose vessels, and 32 smail cruise ships in the size categories covered by the proposed guidelines operating in U.S. ports as
of 2010. Appendix I lists these 832 vessels, along with the data sources. The appendix provides data on each vessel, including
vessel name, year constructed, number of passengers, and number of passenger decks, As shown in Table 2, we estimate that
about 25 percent of the vessels are owned by state or local governments, and the rest'are owned by private entities.

Table 2. Existing Vessels in Size Categories Covered by
Proposed Guidelines as of 2010
Vessel Type NumberState or Local GovernmentPrivate

Ferry 454 197 257
Multi-Purpose Vessel 346 8 338
Small Cruise Ship 32 0 32

Total 832 205 627

2.2 Replacement Vessels

We estimate the compliance costs over 20 years for new vessels that replace the existing vessels. As shown in Table 3, we assume
the existing vessels have an expected service life of 25 to 40 years based on the vessel type and size. We estimate 696 of the
existing vessels (84%) would reach the end of their expected service life over 20 years beginning in 2012. We assume these
vessels would be replaced by new vessels and the new vessels would have the same passenger and vehicle capacity, passenger
amenities, and number of passenger decks as the vessels they replace. We also assume the tota! number of vessels would be
stable over 20 years.

12/14/2018, 1:57 PM
Transporation «a eS MF evt8432-DIC Document 55-8 HSU SPE PLE BAYS Gp pane standards transport.

Table 3. Expected Service Life of Vessels

Vessel Type & Size Expected Service Number of Existing Vessels That Reach End of Expected Service Life
Life Over 20 Years
Multi-Hull Ferries
100-124 passengers only 25 years 4
145-150 passengers only 25 years 41
151-600 passengers only 30 years 32

Mono-Hull Ferries

100-150 passengers only 30 years 70
100-150 passengers plus vehicles 30 years 67
151-1000 passengers only 30 years 72
151-1000 passengers plus 30 years 82
vehicles

1001 or more passengers plus 40 years 19
vehicles

Multi-Hull Multi-Purpose Vessels
151-600 passengers 30 years 13

Mono-Hull Multi-Purpose Vessels

151-499 passengers 30 years 181
500-1000 passengers 30 years 86
1001 or more passengers 40 years 6

Small Cruise Ships
50-299 passengers 40 years 23
Total 696

Table 4 shows the number of new vessels we assume to be constructed each year to replace the existing vessels. About 33% of the
existing vessels (275 vessels) would reach or exceed their expected service life in the first year. This results in the estimated
compliance costs for the new vessels being higher in the first year than in the other years.

Table 4. New Vesseis Assumed to be
Constructed to Replace Existing Vessels
Year Ferries Multi- Small Total
Purpose Cruise
Vessels Ships

13 163 110 2 275
2 9 9 0 18
3 10 12 0 22
4 9 20 0 29
5 8 14 1 23
6 13 13 0 26
7 13 16 0 29
8 20 15 1 36
9 13 7 1 21
10 10 14 1 25
Note:

1. Year 1 is 2012,

6 of 71 12/14/2018, 1:57 PM
ree eraion  an ESS FEE TO432-DIC Document 55-8" PE8e Lae A ba” Fagy eral oingrzans standards/transport..

7 of 71

Year Ferries Multi- Small Total
Purpose Cruise
Vessels Ships

11 9 4 2 15
12 10 5 2 17
13 13 6 3 22
14 10 7 0 17
15 18 4 0 22
16 13 3 1 17
17 16 9 2 27
18 9 11 3 23
19 6 5 2 13
20 15 2 2 19
Total 387 286 23 696
Note:

1. Year 1 is 2012.

2.3 Case Studies

Between 2005 and 2008, we conducted case studies of ten vessels to identify the impact of the draft guidelines on the vessels. We
worked with the vessel owners and operators, naval architects, and ship builders to review the original designs of the vessels and to
identify design changes that would be needed to meet the draft guidelines. The naval architects and ship builders estimated the
cost of the design changes, and considered the impact of the design changes on the passenger vessel's space, fuel consumption,
and stability. We prepared reports on the case studies. We updated the case study reports to reflect changes to the proposed
guidelines from earlier drafts and to adjust the cost estimates to 2011 dollars.[4] The updated case study reports are available at:

http://www. access-board.gov/pvaq/. Table 5 lists the case study vessels and abbreviations used to refer to the case study

vessels in tables 6 thraugh 8.

Table 5. Case Study Vessels & Abbreviations Used to Refer
to Case Study Vessels
Case Study Vessel Abbreviation

108 Passenger High-Speed Ferry 108 pax ferry
149 Passenger High-Speed Ferry 149 pax ferry
399 Passenger Traditional Ferry 399 pax ferry
450 Passenger High-Speed Ferry 450 pax ferry
150 Passenger & 20 Vehicle Ferry 20 car ferry
300 Passenger & 40 Vehicle Ferry 40 car ferry

4,400 Passenger & 30 Vehicle Ferry 4400 pax ferry

300 Passenger Tour Vessel 300 pax tour vessel
600 Passenger Dinner Vessel 600 pax dinner vessel
120-passenger Cruise ship 120 pax cruise ship

The proposed provisions identified in the case studies that would have a cost impact are shown in Table 6. The proposed provisions
for onboard accessible routes, toilet rooms, and assistive listening systems would have a cost impact on almost every case study
vessel. The proposed provisions for protruding objects, accessible means of escape, drinking fountains, general emergency alarms,
transportation seating areas, medical care facilities, guest rooms, storage, and sales and service counters would have a cost impact
on only some of the case study vessels,

Table 6. Proposed Provisions Identified in Case Studies That Would Have Cost Impact
Proposed Provision 108 pax 149 pax 399 pax 450 pax 20 car 40 car 4400 pax 300 pax 600 pax 120 pax

12/14/2018, 1:57 PM
Transportation - United Sates APPS P9BAZ2-DIC Document 55-6"PEHEY YL Ier7 ba" Fegy ers ginyepand-standards/transport..

8 of 71

ferry ferry ferry ferry ferry ferry ferry tour vessel dinner cruise ship
vessel

Protruding Objects x Xx x xX xX x xX
V204, V307

Onboard Accessible xX xX x x x x x xX x
Routes*
V206, V402 -v409

Accessible Means of x x Xx x Xx
Escape
V207

Drinking Fountains xX xX
V211, V602

Toilet Rooms x x x x x x x x x
V213, V603-V608

General Emergency x x
Alarms
V215, V702

Assistive Listening x x x x x x x x x x
Systems
V219, V706

Transportation xX x xX x X x x
Seating Areas
V222, V802.1

Medical Care Facilities x
V223, V805

Guest Rooms x
V224, V806

Storage x xX x x Xx
V225, V807

Sales and Service Xx
Counters
V227

Note:

i. Onboard accessible routes include proposed provisions for elevators, limited use-limited application elevators (LULA), and
platform lifts to connect passenger decks on vessels with more than one deck; onboard accessible routes to connect passenger
amenities within decks; and doorways and coamings. Some of these proposed provisions would not have a cost impact on some of
the case study vessels,

Incremental Construction Costs

The case study reports estimate the incremental construction costs for the vessels, which is the difference between the cost of
constructing the vessel in the absence of the proposed guidelines (pre-guidelines construction cost) and the cost of constructing the
vessel in compliance with the guidelines (post-guidelines construction cost). The case study reports estimate the following
incremental construction costs:

¢ Vertical Access Construction Cost, This is the cost of installing an elevator, limited use-limited application elevator (LULA), or
platform lift to connect passenger decks on a vessel with more than one deck.

* Other Accessible Feature Costs. This includes the cost to expand toilet rooms; modify doors and thresholds; instal! automatic
doors at doorways with coamings and double ramps; add assistive listening systems; and provide protected waiting areas as part of
an accessible means of escape where passengers with disabilities wait for crew assistance during emergencies.

« Lengthening Cost. This is the cost of increasing the length of a new vessel to accommodate the accessible features and maintain
the passenger and vehicle capacity, and the Passenger amenities such as fixed seating and toilet rooms provided on the existing
vessel.

* Redesign Cost. This is the cost for architectural design drawings for a new vessel that differs in design from the existing vessel it
replaces. The estimated redesign cost for the case study vessels ranged from 3 percent to 10 percent of incremental construction
costs.

Table 7 shows the pre-guidelines construction costs and incremental construction costs for the case study vessels in dollars, and
also shows the incremental construction costs as a percent increase in construction costs. The construction costs would increase by
less than 1 percent to 12.5 percent for nine of the case study vessels. The construction costs would increase by 24,5 percent for
the 108 passenger high-speed ferry because the vessel owner wanted to lengthen the ferry by 10 feet based on the owner’s

12/14/2018, 1:57 PM
Transportation - United tases Ace PPA32-DIC Document 55-6" HSA TAPE TER egy eeuide Fer and-standards/transport...

experience with a larger ferry, instead of the 5 feet minimum needed to maintain the vessel’s seating and storage capacity. If the
replacement ferry is lengthened by 5 feet, instead of 10 feet, the construction costs would increase by 14 percent to 17 percent,
instead of 24.5 percent,

Additional Operation and Maintenance Costs
The case studies identified the following additional annual operation and maintenance costs due to the proposed guidelines:

* Vertical Access Maintenance Cost. This is the annual cost of maintaining an elevator, LULA, or platform lift to connect passenger
decks,

* Automatic Door Maintenance Cost. This is the annual cost of maintaining and replacing automatic doors at doorways with
coamings and double ramps.

e Engine Maintenance Cost. This is the annual cost for additional engine maintenance due to added weight from the accessible
features and vessel lengthening.

* Fuel Cost. This is the annual cost for additional fuel consumption due to installing an elevator, LULA, or platform lift to connect
passenger decks and vessel lengthening.

Table 7 shows the additional operation and maintenance costs for the case study vessels,

Table 7, Estimated Compliance Costs for Case Study Vessels
108 pax 149 pax 399 450 pax 20 car 40 car 4400 pax 300 pax 600 pax 120 pax

ferry ferry pax ferry ferry ferry ferry tour dinner cruise
ferry vessel vessel ship
Pre- $2,270 $3,110 $5,970 $11,650 $4,630 $9,560 $62,700 $2,450 $6,490 $70,580
Guidelines
Construction
Cost
Incremental $556 $390 $134 $487 $38 $289 $787 $79 $642 $2,242
Construction
Cost
Percent 24.5%) 12.5% 2.2% 4.2% < 1%? 3.0% 1.3% 3.2%3 9.9% 3.2%
Increase in
Construction
Costs
Additional 18% 3% to 6.6% None 10% Not Not $1,100 to Not 5% to 10% Not
Annual increase in increase in increase in Significant Significant $1,300 Significant increase in Significant
Operation fuel fuel fuel per fuel
and consumption consumption consumption automatic consumption
Maintenance door
Costs
Notes:

1. The owner of the 108 passenger high-speed ferry wanted to lengthen the ferry by 10 feet based on the owner's experience with
a larger ferry, instead of the 5 feet minimum needed to maintain the vessel's seating and storage capacity. If the ferry is
lengthened by 5 feet, instead of 10 feet, the post-guidelines incremental construction costs would increase by 14% to 17%, instead
of 24.5%.

2, The owner of the 150 passenger and 20 vehicle mono-hull ferry wanted to lose a vehicle space instead of lengthening the
replacement ferry by 16 feet to maintain its vehicle capacity. This would result in an annual revenue loss of $51,000 to $86,000. If
the replacement ferry is lengthened by 16 feet, the post-guidelines incremental construction costs would increase by 6.7%, instead
of less than 1%.

3. The 300 passenger tour vessel has two entry decks and currently provides an inclined platform lift ta connect the two entry
decks. The inclined platform lift is included in the pre-guidelines construction cost. If the vessel did not provide an inclined
platform lift, the construction costs would increase by 5.3% if an inclined lift is provided, and 8.1% if a vertical ptatform lift is
provided,

2.4 Estimated Compliance Costs for Replacement Vessels

We worked with the Voipe National Transportation Systems Center to extrapolate the incremental! construction costs and additional
annual operation and maintenance costs from the case study vessels to the replacement vessels. As shown in Table 8, we divided
the replacement vessels into 13 groups and matched each group by type and size with one or more of the case study vessels. We
used the elevator cost from the 600 passenger dinner vessel for replacement vessels that would be required to provide an elevator,
We developed cost estimates for the incrementai construction costs and additional annual operations and maintenance costs for the

9 of 71 12/14/2018, 1:57 PM
Transporation - Unie Suse APPS PHBA2-DIC Document 55-6" ESE ESE MLS RYE LE BR scart.

replacement vessels in each group based on the case study vessel costs. We erred on the side of overestimating compliance costs
when matching the replacement vessels with the case study vessels. All estimates are 2011 dollars.

Table 8. Replacement Vessels Matched to Case Study Vessels
Vessel Type & Size Number of Vessels Case Study Vessel
Multi-Hull Ferries

100-124 passengers only 4 108 pax ferry
145-150 passengers only 41 149 pax ferry
151-600 passengers only 32 450 pax ferry

Mono-Hull Ferries

100-150 passengers only 70 149 pax ferry; 399 pax ferry

100-150 passengers plus vehicles 67 20 car ferry

151-1000 passengers only 72 399 pax ferry; 600 pax dinner vessel
151-1000 passengers plus vehicles 82 40 car ferry; 600 pax dinner vessel
1001 or more passengers plus vehicles 19 4,400 pax ferry; 600 pax dinner vessel

Multi-Hull Multi-Purpose Vessels
151-600 passengers 13 450 pax ferry

Mono-Hull Multi-Purpose Vessels

151-499 passengers 181 300 pax tour vessel; 600 pax dinner vesse!
500-1000 passengers 86 600 pax dinner vessel
1001 or more passengers 6 4,400 pax ferry; 600 pax dinner vessel

Small Cruise Ships
50-299 passengers 23 120 pax cruise ship; 600 pax dinner vessel
Total 696

Vertical Access Cost

The proposed guidelines would require an elevator, limited use-limited application elevator (LULA), or platform lift to connect
passenger decks on a vessel with more than one deck. A LULA is a passenger elevator that is limited in use and application by size,
capacity, speed, and rise. The maximum rise of a LULA is 25 feet and it can be used to connect three or fewer passenger
decks.[5] The maximum rise for a platform lift is 14 feet and it can be used to connect two passenger decks.[6]

Ten exceptions are proposed. Exceptions 1, 2, and 3 would reduce the compliance costs for smail passenger vessels. Exception 1
would not require an onboard accessible route to connect the decks on passenger vessels that have only two passenger decks
unless both decks are entry decks. Exception 2 would not require an onboard accessible route to connect decks that are not entry
decks where each passenger deck is less than 3,000 square feet. Exception 3 would not require an onboard accessible route to
connect decks where a passenger vessel that is otherwise eligible to use Exceptions 1 or 2 has more than one entry deck and at
least one designated entry deck: (1) serves each stop used for embarking and disembarking passengers; and (2) contains drinking
fountains, toilet rooms, transportation seating areas, and guest rooms with mobility features, where such amenities are provided on
the vessel.

Exceptions 4 and 5 would reduce the compliance costs for high-speed passenger vessels that cannot use Exceptions 1, 2, or 3.
Exception 4 would not require an onboard accessible route to connect decks on high-speed passenger vessels that have only three
passenger decks and do not transport vehicles or overnight passengers provided that at least one designated entry deck: (1) serves
each stop used for embarking and disembarking passengers; (2) contains drinking fountains, toilet rooms, transportation seating
areas, and guest rooms with mobility features, where such amenities are provided on the vessel; and (3) contains at least one
exterior passenger area that is not covered by other decks, where an uncovered exterior passenger area is provided on the vessel.
Exception 5 would not require an onboard accessible route to connect to the sun deck on a high-speed passenger vessel that does
not transport overnight passengers where the sun deck has no enclosed passenger spaces and is not an entry deck provided that at
least one exterior passenger area that is not covered by other decks is provided on an entry deck or a deck connected to an entry
deck by an onboard accessible route.

Exceptions 6 and 7 would reduce the compliance costs for vehicle ferries that are designed to accommodate vehicles with high
clearances. Where a passenger deck, other than an entry deck, is divided into two separate segments and no horizonta! circulation
path is provided between the two segments, Exception 6 would require an onboard accessible route to connect to only one segment
of the divided deck. Where decks containing vehicle parking lanes are designed to be raised and lowered and do not provide any
other passenger amenities, Exception 7 would not require an onboard accessible route to connect to such decks.

Excepticn 8 would not require an onboard accessible rcute to connect to decks, other than entry decks, that are less than 300

10 of 71 12/14/2018, 1:57 PM
Mansportation- Ue ge LLP eVLUA32-DIC Document 55-6" EHRA TSP PAY” PHYS LS Bera stemaardtransport..

square feet. Exception 9 would not require an onboard accessible route to connect to decks below the bulkhead deck. Exception 10
would apply to alterations to qualified historic passenger vessels and would not require an onboard accessible route to connect the
decks on such vessels where the State Historic Preservation Officer or Advisory Council on Historic Preservation determines that it
would threaten or destroy the historic significance of a qualified historic passenger vessel.

We make the following assumptions to determine whether the replacement vessels that have more than one deck would need an
elevator, LULA, or piatform lift:

¢ A deck is assumed to be a passenger deck unless information is available indicating the deck is used only by crew,
« A vessel is assumed to have only one entry deck unless information is available indicating there is more than one entry deck.

° If information on the vessel width is unavailable, we assume all the decks are less than 3,000 square feet when the vessel length
is less than 100 feet.

* If an existing vessel provides an elevator, LULA, or platform lift, we assume the replacement vessel would provide an elevator,
LULA, or platform lift in the absence of the proposed guidelines.

* Where an exception would not apply, we assume a two deck vessel with two entry decks would provide a platform lift at a cost of
$108,700; a three deck vesse! would provide a LULA at a cost of $297,400; and a vessel with four or more decks would provide an
' elevator at a cost of $371,700. The costs are average unit costs based on the case studies.[7]

¢ All small cruise ships would need to provide a platform lift at a cost of $27,100 to connect to a tender boarding platform at the
stern of the vessel based on the matched case study vessel.

Based on the above assumptions, we estimate 124 of the replacement vessels (18%) would be required to provide an elevator,
LULA, or platform lift to connect decks, and the proposed exceptions would apply to 431 of the replacement vessels (62%). We
estimate 62 vessels (9%) currently provide an elevator, LULA, or platform lift, and assume the replacement vessels would provide
an elevator, LULA, or platform lift in the absence of the proposed guidelines. Eleven of these vessels are small cruise ships that
would be required to provide larger elevators on the replacement vessels. We estimate the other 79 vessels (11%) have only one
passenger deck, and assume the replacement vessels would not need an elevator, LULA, or platform lift.

Table 9, Estimated Number of Replacement Vessels That Would Be Required to Provide Elevator, LULA, or Platform Lift
Vessel Type & Size Number of Vessels Cost per Vessel (thousands Assumptions & Explanations
Vessels Affected of dollars)
Multi-Hull Ferries

100-124 passengers only 4 0 0 2 have one deck
Exception 1 applies to the other vessels

145-150 passengers only 41 0 0 7 have one deck
Exception 1 or 2 applies to the other
vessels

151-600 passengers only 32 2 $109 2 with two entry decks need a platform
lift
Exception 1, 2, or 4 applies to the other
vessels

Mono-Hull Ferries

100-150 passengers only 70 0 0 9 have one deck

Exception 1 or 2 applies to the other

vessels
100-150 passengers plus 67 0 0 33 have one deck
vehicles
Exception 1 applies to the other vessels
151-1000 passengers only 72 7 $297 7 need a LULA
3 currently provide an elevator, LULA, or
platform tift
6 have one deck
Exception 1 or 2 applies to the other
vessels
151-1000 passengers plus 82 19 $297 19 need a LULA
vehicles

9 need an elevator

19 currently provide an elevator, LULA, or

12/14/2018, 1:57 PM
Transportation - nite "4 APER8A32-DIC Document 55-6 RISA LEP PHYS ES poy Me standards/transport..

12 of 71

Vessel Type & Size Number of
Vessels
1001 or more passengers 19

plus vehicles

Multi-Hull Multi-Purpose Vessels
151-600 passengers 13

Mono-Hull Multi-Purpose Vessels

151-499 passengers 181
500-1000 passengers 86
1001 or more passengers 6

Small Cruise Ships

50-299 passengers 23

Total 696

Other Accessible Features Costs

Vessels
Affected

18

30

20

il

135

Cost per Vessel (thousands
of dollars)

$372

$297

$372

$297

$372

$297

$372

$27

$30

$325

$399

Assumptions & Explanations

platform lift
8 have one deck

Exception 1 applies to the other vessels

17 currently provide an elevator, LULA, or
platform lift

Exception 1 applies to the other vessels

Exception 1 or 4 applies to all vessels

18 need a LULA
3 need an elevator

3 currently provide an elevator, LULA, or
platform lift

12 have one deck

Exception 1 or 2 applies to the other
vessels

30 need a LULA
20 need an elevator

7 currently an provide elevator, LULA, or
platform lift

2 have one deck

Exception 1 or 2 applies to the other
vessels

2 need a LULA
2 need an elevator

2 are currently provide an elevator, LULA,
or platform lift

1 needs a stern platform lift only

11 need to enlarge existing elevators plus
a stern platform lift

7 need a LULA plus a stern platform lift

4 need an elevator plus a stern platform
lift

The proposed guidelines would require the replacement vessels to provide other accessible features that have incremental
construction costs, including expanding toilet rooms; modifying doors and thresholds; installing automatic doors at doorways with
coamings and double ramps; adding assistive listening systems; and providing protected waiting areas as part of an accessible

means of escape.[8]

The owner of the 450 passenger high-speed ferry in the case study noted that the engine system would need to be upgraded due to
the accessible features and vessel lengthening. The incremental! cost to upgrade the engine system is included in the other
accessible features costs for the multi-hull ferries and multi-purpose vessels permitted to carry 151 to 600 passengers matched
with the case study of the 450 passenger high-speed ferry. The owners and operators of the other case study vessels did not note

a need to upgrade the engine systems.

The naval architect who worked on the 600 passenger dinner vessel in the case study noted that the electric generator system

12/14/2018, 1:57 PM
Transportation «One S84 AF L8432-DIC Document 55-6 BIR TAPP" PAYS ise Her ane standards transport..

13 of 71

would need to be upgraded due to the addition of an elevator, The incremental cost to upgrade the electric generator system is
included in the other accessible features costs for the mono-hull multi-purpose vessels permitted to carry 500 to 1,000 passengers
matched with the case study of the 600 passenger dinner vessel. We request comment on whether the electric generator system
on other replacement vessels would need to be upgraded in the preamble to the proposed guidelines.

The incremental construction costs to provide the other accessible features on the replacement vessels are shown in Table 10. The
costs range from $19,000 for mono-hull ferries permitted to carry 151 to 1,000 passengers plus vehicles to $631,000 for mono-hul!
ferries permitted to carry 1,001 or more passengers plus vehicles and mono-hull and multi-purpose vessels permitted to carry
1,001 or more passengers. The costs are higher for mono-hull ferries permitted to carry 1,001 or more passengers plus vehicles
and multi-purpose vessels permitted to carry 1,001 or more passengers because the owner of the 4,400 passenger and 30 vehicle
ferry in the case study matched to these vessels wanted to provide automatic sprinkier systems instead of protected waiting areas
as part of an accessible means of escape even though the automatic sprinkler systems are more costly. The costs would be lower if
protected waiting areas are provided.

Table 10, Estimated Compliance Costs to Provide Other Accessible Features Costs on Replacement Vessels
Vessel Type & Size Number of Vessels Cost Per Vessel Assumptions & Explanations
Vessels Affected (thousands of dollars)
Multi-Hull Ferries

100-124 passengers 4 4 $25 Modifying doors and thresholds

only Expanding toilet room
Adding accessible lockers and assistive listening
system

145-150 passengers 41 41 $38 Increasing ceiling height

only Modifying doors

Adding assistive listening system
Adjusting overhead grab rails

151-600 passengers 32 32 $153 Expanding vertical clearances at doors
only Adding drinking fountain and assistive listening
system

Providing protected waiting areas for accessible
means of escape
Upgrading engine system

Mono-Hull Ferries

100-150 passengers 70 70 $39 Modifying doors and thresholds

only Adding accessible lockers and assistive listening
system

100-150 passengers 67 34 $54 Lengthening seating cabin

plus vehicles Adding accessible lockers and assistive listening
system

151-1000 passengers 72 72 $116 Adding assistive listening system

only Providing automatic sprinkler system instead of
protected waiting areas for accessible means of
escape

Providing visible alarms

151-1000 passengers 82 82 $19 Expanding toilet room
plus vehicles Adding guardrails under stairway, drinking fountain,
and assistive listening system

1001 or more 19 19 $631! Installing automatic doors and door drainage
passengers plus systems at doorways with coamings
vehicles Adding assistive tistening system

Providing automatic sprinkler system instead of
protected waiting areas for accessible means of
escape

Multi-Hull Multi-Purpose Vessels

151-600 passengers 13 13 $153 Expanding vertical clearances at doors

Adding drinking fountain and assistive listening
system

Providing protected waiting areas for accessible
means of escape

12/14/2018, 1:57 PM
Transportation - Unite sS8°1 Y728270432-DIC Document 55-6 Blea PSA PAD” Daye is BRT Me standards/transport..

14 of 71

Vessel Type & Size Number of Vessels Cost Per Vessel Assumptions & Explanations
Vessels Affected (thousands of dollars)

Upgrading engine system
Mono-Hull Multi-Purpose Vessels

151-499 passengers 181 181 $78 Expanding toilet rooms

Adding assistive listening system

500-1000 passengers 86 36 $112 Modifying doors and thresholds
Adding assistive listening system

Providing protected waiting areas for accessible
means of escape

50 $125 Modifying doors and thresholds, and service
counter

Adding assistive listening system

Providing protected waiting areas for accessible
means of escape

Upgrading electric generator system

1001 or more 6 2 $2221 Installing automatic doors at doorways with
passengers coamings

Adding assistive listening system

4 $6311 Installing automatic doors at doorways with
coamings

Adding assistive listening system

Providing automatic sprinkler system instead of
protected waiting areas for accessible means of

escape
Small Cruise Ships
50-299 passengers 23 23 $95 Modifying doors, threshalds, and medical care
facilities

Adding accessible guest rooms, ramps, visible
alarms, and assistive listening system

Total 696 663?

Notes:

1. The cost shown is the average total cost for vessels in the group since vessels in the group had some variation in the other
accessible feature costs.

2. Thirty-three (33) of the existing mono-hull ferries carrying 100 to 150 passengers plus vehicles currently provide the other
accessible features. We assume that the replacement vessels for these 33 ferries would be the same design and would not incur
any compiiance costs for the other accessible features.

Lengthening Cost

Some of the case study vessels needed to be lengthened to accommodate the accessible features and to maintain passenger and
vehicle capacity. The larger vessels in the case studies could accommodate the accessible features, and maintain passenger and
vehicle capacity without being lengthened. It is more costly to lengthen multi-hull vessels than mono-hull vessels.

We make the following assumptions to determine how many feet to lengthen the replacement vessels that needed to be
lengthened:

* Multi-huil ferries permitted to carry 100 to 124 passengers would be lengthened by 5 feet since the owner of the matched case
study vessel (108 passenger high-speed ferry) wanted to lengthen the replacement vessel by more than 5 feet for reasons
unrelated to the accessible features.

e Mono-hull ferries permitted to carry 100 to 150 passengers plus vehicles that have two decks would be lengthened by 16 feet to
maintain vehicle capacity. The owner of the matched case study vessel (150 passenger and 20 vehicle meno-hull ferry) wanted to
lose a vehicie space instead of lengthening the replacement vessel by 16 feet to maintain its vehicle capacity, We assume other

12/14/2018, 1:57 PM
Transportation - United Se4 epee 228432-DIC Document 55-6 MESA Y S78 771s" Beny eH ey ey gn standards/transport..

ferry owners would lengthen the vessel to maintain the vehicle capacity.

» 11 of the small cruise ships are smaller than the matched case study vessel (120 passenger cruise ship) and the lengthening cost
is adjusted proportionally to the vessel size.

Based on the above assumptions, we estimate 267 of the replacement vessels (38 percent) would need to be lengthened as shown
in Table 11. The lengthening cost would range from $60,000 for mono-hull ferries permitted to carry 100 to 150 passengers to
$2,117,000 for some small cruise ships. We assume lengthening the vessels would not impact their use of docking areas. We
request comment on this issue in the preamble to the notice of proposed rulemaking.

Table 11. Estimated Lengthening Cost for Replacement Vessels
Vessel Type & Size Numberof Vessels Cost Per Vessel Assumptions & Explanations
Vessels Affected (thousands of dollars)
Multi-Hull Ferries

100-124 passengers 4 4 $261 Lengthen 5 feet (modified from case study)
only

145-150 passengers 41 41 $90 Lengthen 3 feet (same as case study)

only

151-600 passengers 32 32 $217 Lengthen 4 feet (same as case study)

only

Mono-Hull Ferries

100-150 passengers 70 70 $60 Lengthen 3 feet (same as case study)

only

100-150 passengers 67 34 $270 Lengthen 16 feet for 34 vessels with two decks; no
plus vehicles lengthening for the rest of vessels with only one deck
151-1000 passengers 72 0 0 None (same as case study)

only

151-1000 passengers 82 0 0

plus vehicles

1001 or more 19 0 9

passengers plus

vehicles

Multi-Hull Multi-Purpose Vessels

151-600 passengers 13 13 $217 Lengthen 4 feet (same as case study)
Mono-Hull Multi-Purpose Vessels

151-499 passengers 181 0 0 None (same as case study)

500-1000 passengers 86 50 $205 Lengthen 4 feet for 50 vessels that need vertical
access (Same as case study)

1001 or more 6 0 0 None (same as case study)
passengers

Small Cruise Ships

50-299 passengers 23 11 $974 Length adjusted proportionally to vessel size
12 $2,117 Lengthen 8 feet (same as case study)
Total 696 267

Redesign Cost

Some of the case study vessels needed architectural design drawings for the replacement vessel where it differed in design from the
existing vessel. Vessels that are nearly identical in design under the same owner's fleet are considered sister ships. We assume the
redesign cost would be incurred only for the first vessel of each new design and there would be no redesign cost for sister ships,
Based on this assumption, we estimate 575 of the 696 replacement vessels (83 percent) would incur redesign costs as shown in
Table 12. We estimate the redesign cost is 10 percent of the incremental construction costs, and would range from $2,000 for some
mono-hull ferries permitted to carry 151 to 1000 passengers plus vehicles to $261,100 for some small cruise ships.

Tabie 12. Redesign Cost for Replacement Vessels
Vessel Type & Size Number of Vessels Cost Per Vessel (thousands of Assumptions & Explanations

15 of 71 12/14/2018, 1:57 PM
eenPorration Se LAP EVIO432-DIC Document 55-6 RIG LA PAS™ PAYEE BH ae standards transport.

Vessels Affected dollars)
Multi-Hull Ferries
100-124 passengers only 4 4 $29 10% of incremental
construction costs

145-150 passengers only 41 26 $13
151-600 passengers only 32 2 $48

25 $37
Mono-Hull Ferries
100-150 passengers only 70 64 $10 10% of incremental construction

costs

100-150 passengers plus 67 27 $32
vehicles
151-1000 passengers only 72 6 $41

51 $12
151-1000 passengers plus 82 8 $39
vehicles

12 $32

50 $2
1001 or more passengers plus 19 8 $631
vehicles
Multi-Hull Multi-Purpose Vessels
151-600 passengers 13 13 $37 10% of incremental

construction costs

Mono-Hull Multi-Purpose Vessels

151-499 passengers 181 3 $45 10% of incremental construction
costs
18 $38
156 $8
500-1000 passengers 86 17 $70
26 $63
34 $11
1001 or more passengers 6 4 $871
2 $411

Small Cruise Ships

50-299 passengers 23 10 $135) 10% of incremental construction
costs
9 $2321
Total 696 575
Note:

1. The average of total redesign costs is shown for all vessels in the group.

Additional Operation and Maintenance Costs

We estimate the additional annual operational and maintenance costs for the replacement vessels based on the case study vessels,
additional information provided by vessel owners and operators, and input from the Volpe National Transportation Systems Center.
We estimate the following additional operation and maintenance costs for the replacement vessels in Tables 13 and 14:

« The annual maintenance cost for a platform lift is $2,800, and for a LULA or elevator is $5,500.

° The annua! maintenance cost for an automatic door is $1,100.

16 of 7] 12/14/2018, 1:57 PM
‘Transportation - Unites Seaeq “P723\240432-DJC Document 55-6" Fea 1 9977282" PAYS BET D¢ standards/transport...

17 of 71

° The annual cost for additional engine maintenance due to added weight from the accessible features or vessel lengthening is
$22,000 per vessel for multi-hull ferries carrying 150 or fewer passengers. For mono-hull vessels and small cruise ships that
operate at slower speeds than multi-hull vessels, and larger multi-hull vessels carrying more than 150 passengers, we assume
there is no additional engine maintenance cost.

* The additional fuel consumption varies based on the vessel characteristics and ranges from none for mono-hull ferries permitted
to carry more than 150 passengers plus vehicles and mono-hull multi-purpose vessels permitted to carry more than 1,000
passengers to 10 percent for some multi-hull vessels carrying passengers only. Future diesel price estimates are based on the U.S.
Energy Information Administration Annual Energy Outlook 2010 with Projections to 2035.[9] Fuel is estimated to be $3.89 per
gallon, the price forecasted for 2031 at the end of the 20 year period.

Table 13. Estimated Vertical Access Maintenance Cost & Automatic Door Maintenance Cost for Replacement Vessels

Vertical Access Maintenance Cost Automatic Door Maintenance Cost

Vessel Type & Number Vessels Annual Cost Per Assumptions & Vessels AnnualCostPer Assumptions &
Size of Affected Vessel Explanations Affected Vessel Explanations
Vessels (thousands of (thousands of
dollars) dollars)
Muiti-Hull Ferries
100-124 4 0 0 None 0 0 None
passengers only
145-150 41 0 0 0 0
passengers only
151-600 32 2 $3 Vessels with 0 0
passengers only platform lift
Mono-Hull Ferries
100-150 70 0 0 None 0 0 None
passengers only
100-150 67 0 0 0 0
passengers plus
vehicles
151-1000 72 7 $6 Vessels with LULA 0 0
passengers only or elevator
151-1000 82 28 $6 0 0
passengers plus
vehicles
1001 or more 19 0 0 None 3 $4 Four new doors per
passengers plus vessel
vehicles
16 $6 Six new doors per
vessel

Multi-Hull Multi-Purpose Vessels

151-600 13 Q 0 None 0 0 None
passengers

Mono-~Hull Multi-Purpose Vessels

151-499 181 21 $6 Vessels with LULA 0 0 None
Passengers or elevator

500-1000 86 50 $6 86 $1 One new door per
passengers vessel (Same as in

the case study)
1001 or more 6 4 $6 6 $6 Six new doors per
passengers vessel
Small Cruise Ships

50-299 23 12 $3 Vessels with 0 0 None
passengers platform lift only

12/14/2018, 1:57 PM
Transportation - Unity Seog APPS BIHAZ2-DIC Document 55-A*PSea Worsr7 tas Fagyeuig lige s and standards/transport..

18 of 71

Vertical Access Maintenance Cost

Vessel Type & Number

Vessels Annual Cost Per

Size of Affected Vessel Explanations
Vessels (thousands of
dollars)
11 $8 Vessels with
platform lift plus
LULA or elevator
Total 696 135

111

Automatic Door Maintenance Cost

Assumptions & Vessels Annual Cost Per
Affected

Vessel

Assumptions &
Explanations

(thousands of

dollars)

Table 14. Estimated Engine Maintenance Cost & Fuel Cost for Replacement Vessels
Engine Maintenance Cost

Annual Cost
Per Vessel
(thousands of
dollars)

Vessel Type Number Vessels
& Size of Affected
Vessels

Multi-Hull Ferries

100-124 4 4 $22
passengers
only

145-150 41 41
passengers
only

$22

151-600 32 0 0
passengers
only

Mono-Hull Ferries

100-150 70 0 0
passengers
only

100-150 67 0 0
passengers
plus vehicles

151-1000 72 0 0
passengers
only

151-1000 82 0 0
passengers
plus vehicles

1001 or more 19 0 0
passengers
plus vehicles

Multi-Hull Multi-Purpose Vessels

151-660 13 0 0
passengers

Mono-Hull Multi-Purpose Vessels
151-499 181 0 0

passengers

500-1000 86 0 0
passengers

1001 or more 6 0 Q
passengers

Small Cruise Ships

Assumptions &
Explanations

Due to lengthening
without engine upgrade
(estimate based on the
case study vessel)

None

None assumed for slow-
speed vessels;
lengthening has no or
little effect on engine
maintenance in a slow-
speed vessel

None

None assumed for slow-
speed vessels;
lengthening has no or
little effect on engine
maintenance in a slow-
speed vessel

Fuel Cost
Vessels Annual Cost Assumptions &
Affected Per Vessel Explanations
(thousands of
dollars)

4 $37 9% increase in fuel
consumption (modified
from case study vessel)

41 $13 4.8% increase in fuel
consumption (same as
case study vessel)

32 $214 10% increase in fuel
consumption (same as
case study vessel)

70 $5 1.5% increase in fuel
consumption due to
lengthening and added
weight related to vertical

34 $5 access and other
accessibility features

7 $6

0 0 No increase in fuel
consumption given the
current size of vessel

0 0

13 $214 10% increase in fuel
consumption (same as
case study vessel)

21 $6 1.5% increase in fuel
consumption due to
lengthening and added

50 $5 weight related to vertical
access and other
accessible features

0 0 No increase in fuel

consumption given
current size of vessel

12/14/2018, 1:57 PM
Transportation - United sates Appses398432-DJC Document 55-6 ASHat" Warery sepa bagy uses fez ond-standards/transport...

19 of 71

Engine Maintenance Cost Fuel Cost
Vessel Type Number Vessels Annual Cost Assumptions & Vessels Annual Cost Assumptions &
& Size of Affected Per Vessel Explanations Affected Per Vessel Explanations
Vessels (thousands of (thousands of
dollars) dollars)

50-299 23 0 0 None assumed; 11 $7 2.75% increase in fuel
passengers lengthening has no or consumption due to

little effect on engine lengthening

maintenance.

12 $16 1% increase in fuel
consumption due to
lengthening

Total696 45 295

We estimate the total compliance costs for the replacement vessels annualized over 20 years are 16 million dollars discounted at 7
percent and 3 percent as shown in Table 15. The total estimated compliance costs are higher in the first year because about 33%
of the existing vessels (275 vessels) would reach or exceed their expected service life in the first year, and we assume these vessels
are replaced by new vessels in the first year. See Table 4.

Table 15. Total Estimated Compliance Costs for Replacement Vessels Over 20 Years
(millions of dollars)

Year? Incremental Construction Additional Operation & Maintenance Total Costs
Costs Costs Not 7% Discount 3% Discount
Discounted Rate Rate
1 $47 $1 $48 $45 $46
2 $4 $1 $5 $4 $4
3 $5 $1 $7 $6 $6
4 $8 $2 $11 $8 $9
5 $7 $3 $10 $7 $9
6 $5 $3 $8 $5 $7
7 $7? $4 $11 $7 $9
8 $10 $5 $15 $9 $12
9 $7 $5 $13 $7 $10
10 $11 $6 $16 $8 $12
ii $8 $6 $14 $7 $10
12 $7 $6 $14 $6 $10
13 $11 $7 $18 $7 $12
14 $3 $7 $10 $4 $7
15 $5 $8 $13 $5 $8
16 $6 $9 $15 $5 $10
17 $1i $10 $22 $7 $13
18 $12 $12 $24 $7 $14
19 $8 $12 $20 $6 $12
20 $9 $13 $22 $6 $12
Note:

1, Year 1 is 2012. Estimates are 2011 dollars,

12/14/2018, 1:57 PM
Transportation - Unitedessaeq “4opee§290432-DJC Document 55-6'iBed Y2fFA1L@a Paty @2de OfeF 2nd-standards/transport...

Year? Incremental Construction Additional Operation & Maintenance Total Costs
Costs Costs Not 7% Discount 3% Discount
Discounted Rate Rate
Annualized Over 20 Years$16 $16
Note:

1. Year 1 is 2012. Estimates are 2011 dollars.

CHAPTER 3. LARGE CRUISE SHIPS

3.1 Introduction

This chapter discusses the impact of the proposed guidelines on large cruise ships permitted to carry 300 or more overnight
passengers that operate in U.S. ports.[10] We estimate there were 113 large cruise ships operating in U.S. ports as of 2011,
Appendix II lists these large cruise ships, along with the data sources. The appendix provides data on each cruise ship, including
vessel name, year constructed, total guest rooms, and guest rooms with mobility features.

New large cruise ships provide many accessible features that would be required by the proposed guidelines, including elevators to
connect passenger decks; guest rooms with mobility features; guest rooms with communication features; wheelchair spaces and
assistive listening systems in assembly areas; and pool lifts. We proposed to conduct case studies of new large cruise ships to
examine the impact of the proposed guidelines on the vessels.[L1] However, we did not conduct case studies of large cruise ships
because we could not find cruise ship owners and operators to participate in the case studies. Due to the lack of information, we
did not estimate the incremental costs to construct large cruise ships in compliance with the proposed guidelines, and the additional
operation and maintenance costs due to the proposed guidelines.

The cruise industry is concerned that the proposed scoping provision for guest rooms with mobility features would result in a loss of
guest rooms and revenue. This chapter discusses the impact of the proposed scoping provision for guest rooms with mobility
features on large cruise ships.

3.2 Proposed Scoping Provision for Guest Rooms with Mobility Features

The proposed scoping provision for guest rooms with mobility features is based on the scoping provision for hotels in the guidelines
for landside facilities and would require cruise ships to provide a minimum number of guest rooms with mobility features based on
the total number of guest rooms in accordance with Table V224.2 set out below. For instance, a cruise ship with 501 to 1,000 guest
rooms would be required to provide a minimum of 3 percent of quest rooms with mobility features. A cruise ship with more than
1,000 guest rooms would be required to provide a minimum of 30 guest rooms with mobility features for the first 1,000 guest
rooms (3%), plus 2 guest rooms with mobility features for each additionat 100 guest rooms or fraction thereof over 1,000 (2%).
The proposed scoping provision would require a portion of the guest rooms with mobility features to provide a roll-in shower. The
proposed scoping provision would also require guest rooms with mobility features to be dispersed among the various classes of
quest rooms.

Table V224.2, Proposed Scoping Provision for Guest Rooms with Mobility Features
Total Number of Guest Minimum Required Number of Minimum Number of Required Total Number of Required

Rooms Provided Rooms With Tubs or Showers Rooms With Roll-In Showers Rooms
1 to 25 1 0 1
26 to 50 2 0 2
51 to 75 3 1 4
76 to 100 4 1 5
101 to 150 5 2 7
151 to 200 6 2 8
201 to 300 7 3 10
3901 to 400 8 4 12
461 to 500 9 4 13
501 to 1000 2 percent of total 1 percent of total 3 percent of total
1001 and over 20, plus 1 for each 100, or fraction 10, plus 1 for each 100, or fraction 30, plus 2 for each 100, or
thereof, over 1000 thereof, over 1000 fraction thereof, over 1000

Guest reoms with mobility features are typically larger than other guest rooms to accommodate passengers who use wheelchairs or

20 of 71 12/14/2018, 1:57 PM
Hansporiation « Une Se Ft AFA LGI32-DIC Document 55-6" FSU APE PPLE Pay esse per ane standards/transport..

21 of 71

scooters. The proposed technical provisions for guest rooms with mobility features would require wider doorways; turning space
within the guest room; clear deck space on both sides of a bed or between two beds and at the closet; turning space within the
bathroom and clear deck space at the bathtub or shower, lavatory or sink, and toilet (the turning space and clear deck spaces can
overlap); and grab bars at the toilet and at the bathtub or shower.

3.3 Mobility Device Use Among U.S. Population

The Survey of Income and Program Participation (SIPP) sponsored by the U.S. Census Bureau has asked questions about use of
mobility devices, including wheelchairs, scooters, canes, crutches, and walkers, by persons aged 15 and older since 1990. The SIPP
provides stability in measuring disability over a long period with a large sample that is representative of the U.S. population. We
had a report prepared that converted the SIPP data on individuals who used mobility devices to households that have a member
who used a mobility device because families typically go on cruises for vacation and leisure travel.[12] This report is referred to as
the household report.

The household report shows households with a member who used a wheelchair or scooter doubled from 1.5 percent in 1990 to 3
percent in 2010. If past trends continue, a linear extrapolation to 2025 projects about 4 percent of households will have a member
who uses a wheeichair or scooter. We assume households with a member who uses a wheelchair or scooter would need a guest
room with mobility features,

The household report also shows households with a member who used a cane, crutches, or walker grew from 4.5 percent in 1990 to
7 percent in 2010. If past trends continue, a linear extrapolation to 2025 projects about 9 percent of households will have a
member who uses a cane, crutches, or walker, Households with a member who uses a cane, crutches, or walker may rent a
wheelchair or scooter for distance travel on a cruise ship and for shore excursions.[13] We assume these households may need a
guest room with mobility features. We assume households with a member who uses a cane, crutches, or walker may also need
features such as grab bars at toilets and at bathtubs or showers that are provided in guest rooms with mobility features, regardless
of whether they rent a wheelchair or scooter for distance travel on a cruise ship and for shore excursions.

The cruise industry submitted a report indicating that about 70 percent of the passengers who used wheelchairs or scooters on 45
cruise ships in 2005 did not occupy a guest room with mobility features.[14] The report suggested that these passengers may
have used wheelchairs or scooters for distance travel on the cruise ships and for shore excursions, and may not have needed a
guest room with mobility features. The entry doorway to guest rooms is typically 22 to 24 inches wide and is too narrow for a
wheelchair or scooter to pass through.[15] The proposed guidelines would require 32 inches minimum clear opening at the entry
doorway to guest rooms with mobility features. The report did not consider other possible reasons why a significant percent of
passengers who used wheelchairs or scooters did not occupy a guest room with mobility features. Passengers who do not have a
disability may have reserved guest rooms with mobility features because they are larger than other guest rooms resulting in the
rooms not being available to passengers with disabilities. Some cruise lines had a Practice of requesting passengers with disabilities
to provide a doctor's note to reserve a guest room with mobility features. This practice may have discouraged passengers with
disabilities from reserving guest rooms with mobility features. DOT issued regulations in 2010 that require cruise lines to hold
guest rooms with mobility features for passengers with disabilities until all other rooms in the same class are sold, and ban the
practice of requesting passengers with disabilities to provide a doctor's note to reserve a guest room with mobility features. See 49
CFR 39.39 (b) (2) and (Ff).

3.4 Alternative Scoping Provisions

We consider two alternative scoping provisions along with the proposed scoping provision for guest rooms with mobility features,
The first alternative scoping provision was recommended by the cruise industry and would require a minimum of 2 percent of the
total number of guest rooms to provide mobility features.[16] The second alternative scoping pravision would require a minimum
of 4 percent of the total number of guest rooms to provide mobility features. As noted above, a linear extrapolation of data on
households with a member who uses a mobility device projects about 4 percent of households will have a member who uses a
wheelchalr or scooter in 2025, and about 9 percent of households will have a member who uses a cane, crutches, or walker in
2025. The second alternative scoping provision assumes future increases in the percentage of the households with a member who
uses a mobility device would result in a need for an increase in the-number of guest rooms with mobility features.

3.5 Estimated Guest Room Loss

According to the cruise industry, two guest rooms with mobility features occupy the same square footage as three guest rooms
resulting in the loss of one guest room for every two guest rooms with mobility features. This may be valid for interior guest
rooms, which tend to be smaller than other guest rooms, but may not be valid for guest rooms with a balcony and suites, which
tend to be larger than interior guest rooms.{17] As noted above, the proposed scoping provision would require guest rooms with
mobility features to be dispersed among the various classes of guest rooms.

The cruise industry submitted a report estimating the number of guest rooms that would be lost applying various scoping provisions
to 192 cruise ships that contained a total of 225,364 guest rooms as of 2005.[181] The cruise industry report did not identify the
192 cruise ships. As shown in Appendix II, we estimate there were 113 large cruise ships operating in U.S. ports as of 2011 that
contained a total of 123,516 guest rooms.[19] We estimate the number of guest rooms that would be lost over 20 years applying
the proposed scoping provision to the fleet of large cruise ships in Appendix II operating in U.S. ports as of 2011. The proposed
scoping provision would apply as the cruise ship fleet is replaced. The cruise industry report noted that cruise ships operating in the
U.S, market are replaced after 20 to 25 years. We assume the cruise ship fleet is replaced over 20 years and 5 percent of the guest
rooms are replaced annually. Based on this assumption, we estimate 6,176 guest rooms per year would be replaced by new guest
rooms as shown in the second column of Table 16. The cruise industry report assumed the total number of guest rooms in the
cruise ship fleet would increase by 3 percent annually, Based on this assumption, we estimate 99,568 new guest rooms wouid be
added to the cruise ship fleet over 20 years as shown in the third and fourth columns of Table 16. Assuming a 5 percent annual

12/14/2018, 1:57 PM
aeons nase TAP =1O432-DIC Document 55-6 RIEL FAS” PAYS SS BE Ie standards transport.

22 of 71

replacement rate and 3 percent annual growth rate, we estimate the total number of new guest rooms would range from 9,883 in
Year 1 to 12,673 in Year 20 for a total of 223,084 new guest rooms over 20 years as shown in the fifth column of Table 16.

We estimate the number of guest rooms that would be lost under the proposed scoping provision against the baseline of the cruise
industry practice in the absence of the proposed guidelines. As shown in Appendix II, the average percent of guest rooms with
mobility features in the fleet of large cruise ships operating in U.S. ports as of 2011 was 1.9 percent. We assume the cruise
industry would continue to provide guest rooms with mobility features at this rate in the absence of the proposed guidelines. Under
this baseline, we estimate the cruise industry would provide 4,240 guest rooms with mobility features over 20 years in the absence
of the proposed guidelines as shown in the sixth column of Table 16,

We estimate the number of guest rooms with mobility features that would be required under the proposed scoping provision based
on the average number of guest rooms on large cruise ships constructed or under contract for construction between 2012 and

2015. As shown in Appendix III, the average number of guest rooms on these cruise ships is 1,700 guest rooms. We assume
cruise ships constructed over 20 years would have the same average number of guest rooms. The proposed scoping provision
would require a cruise ship with 1,700 guest rooms to pravide 44 guest rooms with mobility features (2.6% of guest rooms). See
Table V224.2, Applying the proposed scoping provision in this manner, we estimate the cruise industry would be required to provide
5,802 guest rooms with mobility features over 20 years as shown in the seventh column of Table 16, Thus, the proposed scoping
Provision would require the cruise industry to provide 1,562 (5,802 - 4,240) additional guest roams with mobility features than it
would provide in the absence of the proposed guidelines.

Applying the cruise industry’s premise that two guest rooms with mobility features occupy the same square footage as three guest
rooms resulting in the loss of one guest room for every two guest rooms with mobility features, we estimate the number of guest
rooms that would be lost under the proposed scoping provision based on the additional number of guest rooms with mobility
features that would be required under the proposed scoping provision, and divide this number by two. As shown in the eighth and
ninth column of Table 16, the number of guest rooms that would be lost under the proposed scoping provision would range from 35
in Year 1 to 45 in Year 20 for a total of 786 guest rooms over 20 years.

Table'16. Estimated Guest Room Loss Over 20 Years Under Proposed Scoping Provision

1 2 : 3 : 4 5 - -6 7 . 8 9
Year1 New Guest Rooms New Guest Rooms Total New Number of Guest Rooms Number of Guest
Assuming 5% Annual Assuming 3% Annual Guest with Mobility Features Rooms Lost
Replacement1 Growth Rooms3
Guest Rooms New Guest Baseline Proposed Annual6 Cumulative
in Cruise Ship Rooms2 (1.9% )4 Scoping
Fleet1 (2.6%)5
Q 123,516
1 6,176 127,221 3,705 9,881 188 257 35 35
2 6,176 131,038 3,817 9,992 190 260 35 70
3 6,176 134,969 3,931 10,107 192 263 36 106
4 6,176 139,018 4,049 10,225 194 266 36 142
5 6,176 143,189 4,171 10,346 197 269 36 178
6 6,176 147,485 4,296 10,471 199 272 37 215
7 6,176 151,909 4,425 10,600 201 276 38 253
8 6,176 156,466 4,557 10,733 204 279 38 291
9 6,176 161,160 4,694 10,870 207 283 38 329
10 6,176 165,995 4,835 11,011 209 286 39 368
11 6,176 170,975 4,980 11,156 212 290 39 407
12 6,176 176,104 5,129 11,305 215 294 40 447
13 6,176 181,387 5,283 11,459 218 298 40 487
14 6,176 186,829 5,442 11,617 221 302 41 528
is 6,176 192,434 5,605 11,781 224 306 41 569
16 6,176 198,207 5,773 11,949 227 311 42 611

12/14/2018, 1:57 PM
reas poration a ee ee AS P8432-DIC Document 55-6 BISY PAPEA TR Payeyse baeygne-standardsstransport...

1 2 3 4 5 6 7 8 9
Yeari New Guest Rooms New Guest Rooms Total New Number of Guest Rooms Number of Guest
Assuming 5% Annual Assuming 3% Annual Guest with Mobility Features Rooms Lost
Replacement1 Growth Rooms3
Guest Rooms New Guest Baseline Proposed Annual6 Cumulative
in Cruise Ship Rooms2 (1.9%)4 Scoping
Fleet1 (2.6%)5
17 6,176 204,153 5,946 12,122 230 315 43 654
18 6,176 210,278 6,125 12,300 234 320 43 697
19 6,176 216,586 6,308 12,484 237 325 44 741
20 6,176 223,084 6,498 12,673 241 330 45 786
Totali23,516 99,568 223,084 4,240 5,802 786
Notes:

1. Year Q is 2011; Year 1 is 2012. We estimate there were 123,516 guest rooms in the cruise ship fleet operating in U.S. ports as
of 2011. See Appendix II. We assume the cruise ship fleet is replaced over 20 years and 5 percent of the guest rooms are replaced
annually, We further assume the total number of guest rooms in the cruise ship fleet would increase by 3% annually.

2. The number of new guest rooms is calculated by subtracting the number of guest rooms in the cruise ship fleet for the prior year
from the given year.

3. The total number of new guest rooms is the sum of columns 2 and 4.

4. The baseline (1.9%) is the average percent of guest rooms with mobility features provided in the cruise ship fleet operating in
U.S. ports as of 2011 in the absence of the proposed guidelines. See Appendix II.

5. The proposed scoping (2.6%) is based on the average number of guest rooms (1,700 guest rooms) provided on large cruise
ships constructed or under contract for construction between 2012 and 2015. See Appendix III. The proposed scoping in Table
V224.2 would require a cruise ship with 1,700 guest rooms to provide 44 guest rooms with mobility features (2.6% of guest
rooms).

6. The number of guest rooms lost is based on the cruise industry’s premise that two guest rooms with mobility features occupy
the same square footage as three guest rooms resulting in the loss of one guest room for every two guest rooms with mobility
features. The annual number cf guest rooms lost is calculated by subtracting the number of guest rooms with mobility features
provided under the baseline (1.9%) from the number of guest rooms with mobility features that would be required under the
proposed scoping (2.6%) and dividing the remainder by two.

We estimate the number of guest rooms that would be jost under the alternative scoping provisions the same way as we did for the
proposed scoping provision. The cumulative numbers of guest rooms that would be lost over 20 years under the proposed and
alterative scoping provisions estimated against the baseline of the cruise industry practice in the absence of the proposed guidelines
are shown in Table 17, Under the proposed scoping, we estimate 786 guest rooms would be lost over 20 years, Under the 2
percent alternative scoping, we estimate 114 guest rooms would be lost over 20 years, Under the 4 percent alternative scoping, we
estimate 2,346 guest rooms would be lost over 20 years.

Table 17, Estimated Cumulative Guest Room Loss Over 20
Years Under Proposed and Alternative Scoping Provisions

Year+ Proposed 2% 4%

Scoping Alternative Alternative
(2.6%) Scoping Scoping

1 35 5 104

2 70 10 209

3 166 15 315

4 142 20 423

5 178 25 §32

6 215 30 642

Note:

1. Year 1 is 2012,

23 of 71 12/14/2018, 1:57 PM
Transportation - United Suates “pees 298432-DJC Document 55-6 ARTA LarErrss> Fagye ae Bey m4 standards transport...

24 of 71

Year+ Proposed 2% 4%

Scoping Alternative Alternative
(2.6%) Scoping Scoping

7 253 36 754

8 291 42 867

9 329 47 981

10 368 53 1,097

11 407 59 1,214

12 447 65 1,333

13 487 71 1,453

14 528 77 1,575

15 569 83 1,699

16 611 89 1,825

17 654 95 1,953

18 697 101 2,082

19 741 108 2,213

20 786 114 2,346

Note:

1. Year lis 2012.

3.6 Estimated Revenue Loss

According to the cruise industry report, each guest room produced $400 gross revenue per day for 350 days per year in 2005, or
$140,000 per year.[20] Gross revenue per guest room includes passenger fares based on double occupancy per room plus
expenditures on other goods and services purchased on the cruise ship. The correct measure for estimating revenue loss for lost
guest rooms is net revenue per guest room (i.e., gross revenue minus labor, food, and other operating costs), but we lack
information to estimate net revenue. We use the cruise industry's figures for gross revenue per guest room ($140,000 in 2005
dollars) adjusted for inflation ($161,250 in 2011 dollars) to estimate revenue loss for lost guest rooms.[21] If we were to use net
revenue per guest room, and all our other assumptions are unchanged, our estimates of revenue loss for lost guest rooms would be
lower.

The estimated gross revenue loss over 20 years for the guest rooms lost under the proposed and alternative scoping provisions is
shown in Table 18. Under the proposed scoping, we estimate the gross revenue loss annualized over 20 years is $50 million
discounted at 7 percent, and $58 million discounted at 3 percent. Under the 2 percent alternative scoping, we estimate the gross
revenue loss annualized over 20 years is $7 million discounted at 7 percent, and $8 million discounted at 3 percent. Under the 4
percent alternative scoping, we estimate the gross revenue loss annualized over 20 years is $149 million discounted at 7 percent,
and $172 million discounted at 3 percent.

Cruise lines construct classes of cruise ships or sister vessels based on the same design without major modification. Each new class
of cruise ships is generally larger than the previous class. As shown in Appendix I, cruise ships constructed in 2010 and 2011 have
over 50 percent more guest rooms than cruise ships constructed in the 1990's. Cruise lines can mitigate the loss of revenue due to
providing guest rooms with mobility features by increasing the number of guest rooms when designing new classes of cruise ships.

Table 18. Estimated Gross Revenue Loss in Millions Over 20 Years Under Proposed and Alternative Scoping Provisions

Year? Proposed Scoping (2.6%) 2% Alternative Scoping 4% Alternative Scoping
Not 7% 3% Not 7% 3% Not 7% 3%
Discounted Discount Discount Discounted Discount Discount Discounted Discount Discount
Rate Rate Rate Rate Rate Rate
1 $6 $5 $5 $1 $1 $1 $17 $16 $16
2 $11 $10 $11 $2 $1 $2 $34 $29 $32
3 $17 $14 $16 $2 $2 $2 $51 $41 $46

12/14/2018, 1:57 PM
Hransporiation « Unite Sed AFVELGA32-DIC Document 55-6" Ete LSPA Pay ese er Ie standards/transport..

25 of 71

Year+ Proposed Scoping (2.6%)
Not 7%
Discounted Discount
Rate
4 $23 $17 $20
3 $29 $20 $25
6 $35 $23 $29
7 $41 $25 $33
8 $47 $27 $37
9 $53 $29 $41
10 = $59 $30 $44
11 $66 $31 $47
12 $72 $32 $51
13 $79 $33 $53
14 $85 $33 $56
is $92 $33 $59
16 $99 $33 $61
17. $105 $33 $64
18 $112 $33 $66
19 $119 $33 $68
20 $127 $33 $70
Annualized over 20 $50 $58

years

CHAPTER 4. TOTAL ESTIMATED COMPLIANCE COSTS

The total estimated compliance costs for ferries, multi-purpose vessels, and small cruise ships discussed in Chapter 2, and for large
cruise ships discussed in Chapter 3 are shown in Table 19. We estimate the total compliance costs for these passenger vessels

Discount
Rate

Discounted Discount

$3
$4
$5
$6
$7
$8
$9
$10
$10
$14
$12
$13
$14
$15
$16
$17

$18

$2
$3
$3
$4
$4
$4
$4
$5
$5
$5
$5
$5
$5
$5
$5
$5
$5

$7

2% Alternative Scoping

Discount

$3
$3
$4
$5
$5
$6
$6
$7
$7
$8
$8
$9
$9
$9
$10
$10
$10

$8

Not
Discounted Discount
$68 $52
$86 $61
$104 $69
$122 $76
$140 $81
$158 $86
$177 $90
$196 $93
$215 $95
$234 $97
$254 $98
$274 $99
$294 $100
$315 $100
$336 $99
$357 $99
$378 $98

$149

Rate

annualized over 20 years are $66 million discounted at 7 percent, and $74 million discounted at 3 percent.

Table 19. Total Estimated Compliance Costs in Millions Over 20 Years
for New Passenger Vessels Covered by Proposed Guidelines
Year* Not Discounted 7% Discount Rate3% Discount Rate

1 $54
2 $16
3 $24
4 $34
5 $39
6 $33
? $52
Note:

1. Year 1 is 2012, Estimates are 2011 dollars.

$50
$14
$20
$25
$27
$28

$32

$51
$15
$22
$29
$34
$36

$42

4% Alternative Scoping
7% 3%
Discount

Rate

$61

$74

$87

$99

$110
$121
$132
$141
$154
$160
$168
$176
$183
$191
$197
$204
$209

$172

12/14/2018, 1:57 PM
Transportation - Unitedealeg Acpee\298432-DJC Document 55-6 RG Y2PE 7/18" PAYS RE Rey gnd-standards/transport...

26 of 71

Year+ Not Discounted 7% Discount Rate3% Discount Rate

8 $62 $36 $49
9 $66 $36 $51
10 $75 $38 $56
11 $80 $38 $57
12 $86 $38 $61
13 $97 $40 $65
14 $95 $37 $63
is $105 $38 $67
16 $114 $38 $71
17 $127 $40 $77
18 $136 $40 $80
19 $139 $39 $80
20 $149 $39 $82
Annualized over 20 Years $66 $74
Note:

1. Year 1 is 2012. Estimates are 2011 dollars.

CHAPTER 5. ALTERATIONS TO EXISTING VESSELS

5.1 Introduction

When alterations are made to existing passenger vessels, the proposed guidelines would require the alterations to comply with the
proposed provisions for new construction. An alteration would be defined as a change to a passenger vessel that affects or could
affect the usability of the passenger vessel or portion thereof. Alterations would include, but are not limited to, remodeling,
renovation, rehabilitation, reconstruction, historic restoration, changes or rearrangement of the structural parts or elements, and
changes or rearrangement in the plan configuration of bulkheads and partitions. The definition would exclude normal maintenance,
painting or wailpapering, or changes to propulsion, mechanical, and electrical systems unless they affect the usability of the vessel.

Only the portions of a passenger vessel that are altered would be required to comply with the proposed provisions for new
construction. For example, if a toilet room on a passenger vessel is altered, the altered portions of the toilet room would be
required to comply with the applicable proposed provisions for new construction. Earlier drafts of the proposed guidelines included
a provision that would have required a path of travel to altered areas containing a primary function. This provision is not included
in the proposed guidelines because the DOJ regulations require a path of travel to altered areas containing a primary function. See
28 CFR 35.151 (b) and 36.403.

5.2 Proposed Exceptions

Three general exceptions are proposed for alterations to existing passenger vessels. Exception 1 would not require an onboard
accessible route where elements or spaces are altered but the circulation path to the altered elements or spaces is not altered,

Exception 2 would require alterations to comply with the proposed guidelines to the maximum extent feasible where compliance is
technically infeasible. Technically infeasible would be defined with respect to an alteration as something that has little likelihood of
being accomplished because existing structural conditions would require removing or altering an essential structural member; or
because other existing physical or vessel constraints prohibit modification or addition of elements, spaces, or features that are in full
and strict compliance with the guidelines.

Exception 3 would require alterations to provide accessibility to the maximum extent feasible where compliance with the proposed
guidelines would result in any of the following:

® An increase in tonnage that changes the passenger vessel's classification from 46 CFR Chapter I, Subchapter T (Small Passenger
Vessels (Under 100 Gross Tons)) or 46 CFR Chapter I, Subchapter K (Small Passenger Vessels Carrying More Than 150 Passengers
or With Overnight Accommodations For More Than 49 Passengers) to 46 CFR Chapter I, Subchapter H (Passenger Vessels) £22]

12/14/2018, 1:57 PM
eens porn OEE SS TAP PLOA32-DIC Document 55-6" EHS P SPE PAL Pay eve ey and standards/transport..

27 of 71

¢ A violation of the minimum requirements established by the administrative authority for the stability of the vessel;

* A reduction in the structural integrity or fire resistance of a Class A or B bulkhead or deck surface; or

* An increase in power load in excess of the existing power supply.

Specific exceptions are also proposed in certain proposed provisions for alterations to existing passenger vessels, including:

» Platform lifts would be permitted as a component of onboard accessible routes in alterations to existing passenger vessels,
V206.7 Exception.

* An accessible means of escape would not be required in alterations to existing passenger vessels. V207.1 Exception 2.

¢ A unisex toilet room would be permitted In alterations to existing passenger vessels where it Is technically infeasible for existing
toilet rooms to comply with the proposed guidelines provided the unisex toilet room is located in the same area and on the same
deck as the existing non-complying toilet rooms. V213.2 Exception 2.

¢ Visible alarms in public areas would not be required in alterations to existing passenger vessels unless an existing alarm system is
upgraded or replaced, or a new alarm system installed. V215.1 Exception 2,

* Thresholds 3/4 inch high maximum would be permitted at doorways without coamings in alterations to existing passenger vessels
provided the thresholds have a beveled edge on each side with a slope not steeper than 1:2. V404.2,5.1 Exception.

* Running slopes not steeper than 1:8 for a maximum rise of 3 inches and not steeper than 1:10 for a maximum rise of 6 inches
would be permitted in alterations to existing passenger vessels where necessary due to space limitations. V405.2 Exception.

« Elevator cars in altered elevators would not be required to comply with the proposed provision for car dimensions where the
existing elevator car configuration provides a clear deck area 16 square feet minimum; an inside clear depth of 54 inches minimum;
and an inside clear depth 36 inches minimum. V407,4,1 Exception.

e Alternative dimensions are proposed for sales and service counters in alterations to existing passenger vessels where compliance
with the proposed provisions would result in a reduction of the number of existing counters at work stations. V904.4 Exception.

5.3 Types and Frequency of Alterations

We requested comment on the types and frequency of alterations to existing Passenger vessels when the 2006 draft guidelines
were released. The Cruise Lines International Association (formerly International Council of Cruise Lines) responded that when a
new deck or mid-section is added to an existing cruise ship, it may not always be feasible for existing circulation paths on the vessel
to comply with the proposed provisions for onboard accessible routes. The Proposed guidelines would not require existing
circulation paths that are not otherwise altered to comply with the proposed provisions for onboard accessible routes when a new
deck or mid-section is added to a cruise ship.

Individual passenger vessel owners and operators commented that alterations generally involve installing new motors and pumps;
redecorating toilet roams; and changing chairs and equipment such as the beverage dispenser and dish washing machine on a
dinner vessel. Theae changes would not trigger a need to comply with the proposed guidelines. The Passenger Vessel Association
responded that passenger vessels generally do not undergo majer alterations If there is no change in ownership because it would
trigger a need to comply with subsequently developed U.S. Coast Guard regulations. According to the Passenger Vessels
Association, small cosmetic changes are made when a passenger vessel is transferred to a new owner in similar service. Small
cosmetic changes generally would not trigger a need to comply with the Proposed guidelines. The Passenger Vessel Association
noted that if a passenger vessel changes service, more extensive changes may be undertaken. For example, if an excursion vessel
changes service to a dinner vessel, a galley would be added, passenger space lay outs would be changed, bulkheads may be
moved, and stairways may be added or relocated.

Based on the proposed exceptions and responses received from passenger vessel owners and operators, we expect the proposed
guidelines to have little or no impact on alterations to existing passenger vessels.

CHAPTER 6. BENEFITS

6.1 Nature of Benefits

We do not quantify the benefits of the proposed guidelines due to the nature of the benefits. The proposed guidelines would
address the discriminatory effects of architectural, transportation, and communication barriers encountered by individuals with
mobility, hearing, and vision disabilities on passenger vessels. Accessible passenger boarding systems would enable passengers
with mobility disabilities to independently board and disembark fram passenger vessels. Wheelchair spaces in seating areas would
enable passengers who use wheelchairs or scooters to sit with other passerigers, Passengers with mobility disabilities would be able
to use toilet rooms and guest rooms on passenger vessels and cruise ships. Assistive listening systems would enable passengers
who have difficulty hearing to listen to a narrated tour delivered on the public address system of an excursion vessel. Passengers
who have difficulty seeing or are blind would be able to walk around passenger vessels without encountering protruding objects.
The proposed guidelines would afford these individuals equal opportunity to travel on passenger vessels for employment,
transportation, public accommodation, and leisure. The proposed guidelines would enable these individuals to achieve greater
participation In society, independent living, and economic self-sufficiency, The benefits are difficult to quantify, but include
important national values that are recognized in Exacutive Order 13563 such as equity, human dignity, and fairness.

12/14/2018, 1:57 PM
Transportation = Unite SSS) P7RV-20432-DIC Document 55-6 FIR YSITPPS™ PAGS SS BEB esandards transport...

28 of 71

6.2 Persons Who Benefit From Proposed Provisions

The Survey of income and Program Participation (SIPP) sponsored by the U.S. Census Bureau asks questions about whether
persons have difficulty performing a specific set of functional activities.[23] The SIPP provides estimates of disability prevalence
that are representative of the civilian non-institutionalized population living in the United States. We recognize that not all these
individuals are likely to directly benefit from the proposed guidelines because some may not use passenger vessels covered by the
proposed guidelines. We do not have information to estimate the number of people with mobility disabilities or their family
members who would directly benefit from the proposed guidelines. We provide the data below for illustrative purposes.

Persons with Mobility Disabilities

The proposed provisions for accessible passenger boarding systems, onboard accessible routes, accessible means of escape,
accessible toilet rooms, wheelchair spaces in assembly areas and transportation seating areas, and guest rooms with mobility
features would directly benefit persons with mobitity disabilities who use passenger vessels covered by the proposed guidelines.
The SIPP data show among persons aged 15 and older 30.6 million (12.6%) had limitations associated with ambuiatory activities of
the lower body, including difficulty walking, climbing stairs, or using mobility devices. This number includes:

® 23.9 million (9.9%) had difficulty walking a quarter of a mile;

° 22,3 million (9.2%) had difficulty climbing a flight of stairs;

¢ 11.6 million (4.8%) used a cane, crutches, or walker to assist with mobility; and
e 3.6 million (1.5%) used a wheelchair or scooter.

Persons Who Have Difficulty Hearing or Are Deaf

The proposed provisions for assistive listening systems, general emergency alarms, and guest rooms with communication features
would directly benefit persons who have difficulty hearing or are deaf and use passenger vessels covered by the proposed
guidelines. The SIPP data show among persons aged 15 and older 7.6 million (3.1%) had difficulty hearing, including 5.6 million
(2.3%) used a hearing aid and 1.1 million (0.5%) were deaf.

The SIPP reports fewer persons with hearing impairments compared to the National Health and Nutritional Examination Survey
(NHANES). NHANES includes audiometric testing of participants. NHANES data for persons aged 12 and older show 30 million
(12.7%) had a bilateral hearing loss and the number increases to 48.1 million (20.3%) when unilateral hearing loss is
included.{[24]

Persons Who Have Difficulty Seeing or Are Blind

The proposed provisions for protruding objects, elevator call buttons and signals, and tactile and visual characters on signs would
directly benefit persons who have difficulty seeing or are blind and use passenger vessels covered by the proposed guidelines. The
SIPP data show among persons aged 15 and older 8.1 million (3.3%) had difficulty seeing, including 2.0 million (0.8%) were blind.

CHAPTER 7. INITIAL REGULATORY FLEXIBILITY ANALYSIS

We are required by the Regulatory Flexibility Act to consider the impact of regulatory proposals on small entities; analyze
alternatives that minimize the impact on small entities; and make the analysis available for comment. We prepared this initial
regulatory flexibility analysis to meet the requirements of the Regulatory Flexibility Act.

Why Are We Issuing the Proposed Guidelines?

We are required by section S02 of the Rehabilitation Act and section 504 of the Americans with Disabilities Act (ADA) to issue
accessibility guidelines for the construction and alteration of passenger vessels covered by the ADA. We are issuing the proposed
guidelines pursuant to this statutory authority. The U.S. Department of Transportation (DOT) and U.S. Department of Justice (DOJ)
are required to issue accessibility standards for the construction and alteration of passenger vessels covered by the ADA that are
consistent with our guidelines. Passenger vessel owners and operators would not be required to comply with the proposed
guidelines until they are adopted by DOT and DO] as accessibility standards for the construction and alteration of passenger vessels
covered by the ADA,

What is the Objective of, and Legal Basis for, the Proposed Guidelines?

The objective of the proposed guidelines is to ensure that newly constructed and altered portions of passenger vessels are readily
accessible to and usable by individuals with disabilities. The legal basis for the proposed guidelines is section 502 of the
Rehabilitation Act and section 504 of the ADA.

How Many Srnail Entities Would Be Affected by Proposed Guidelines?

The proposed guidelines would affect small businesses identified by the North American Industry Classification System (NAICS)
codes listed in Table 24 and small governments with a population of 50,000 or less that own or operate passenger vessels, other
than ferries or tenders, permitted to carry more than 150 passengers or more than 49 overnight passengers; ferries permitted to
carry more than 99 passengers; and tenders permitted to carry more than 59 passengers.

Table 20. Smal! Business Administration Size Standards

NAICS Code Small Business Size

12/14/2018, 1:57 PM
ern sPo an = ne SL AEEVIOA32-DIC Document 55-6" Eited YIP AS” PHYS AE BET He sian darasitranspor...

29 of 71

483112 Deep Sea Passenger Transportation 500 or fewer employees

483114 Coastal and Great Lakes Passenger Transportation 500 or fewer employees

483212 Inland Water Passenger Transportation 500 or fewer employees
487110 Scenic and Sightseeing Transportation, Water $7 million or less annual receipts
713210 Casinos (except Casino Hotels) $7 million or less annual receipts

We estimate smal! entities own or operate 635 vessels in the size categories covered by the proposed guidelines. This includes 372
small businesses that own or operate 257 ferries, 338 multi-purpose vessels, and 23 smali cruise ships permitted to carry 50 to 299
overnight passengers; and 9 small governments that own or operate 16 ferries and 1 multi-purpose vessel.

What Are the Proposed Compliance Requirements?

The proposed guidelines would apply when small entities replace their existing vessels with new vessels or add new vessels to their
fleet. The proposed guidelines, themselves, would not require existing vessels to be made accessible except where altered. The
proposed guidelines contain proposed scoping and technical provisions. The proposed scoping provisions specify what features
would be required to be accessible. Where multiple features of the same type are provided, the proposed scoping provisions specify
how many of the features would be required to be accessible. The proposed technical provisions specify the design criteria for
accessible features. The passenger vessel features addressed by the proposed scoping and technical provisions include onboard
accessible routes connecting passenger decks and passenger amenities within decks; accessible means of escape; doorways and
coamings; toilet rooms; wheelchair spaces in assembly areas and transportation seating areas; assistive listening systems; general
emergency alarms; guest rooms; and other passenger amenities. The proposed guidelines include proposed technical previsians for
accessible passenger boarding systems. However, we defer to DOT and DOJ to address when accessible passenger boarding
systems would be required since passenger boarding systems can be provided at landside facilities and involve operational issues
between the owner or operator of the landside facility and the passenger vessel owner or operator that DOT and DOJ are authorized
to address.

What Are the Compliance Costs for Small Entities

We estimate the compliance costs for small entities that construct new vessels to replace existing vessels. As shown in Table 21,
we estimate 533 vessels owned or operated by small entities would reach the end of their expected service life over 20 years
beginning in 2011. We assume small entities would construct new vessels to replace these vessels, The estimated compliance
costs are based on case studies and are adjusted to 2011 dollars.

Table 21. Small Entity Vessels Replaced by New Vesseis

Vessel NumberNumber Replaced Over 20 Years
Ferries 273 238
Multi-Purpose Vessels 339 279
Small Cruise Ships 23 16
Total 635 533

The compliance costs include the following components:

* Vertical Access Cost. This is the cost of installing an elevator, limited use-limited application elevator (LULA), or platform lift to
connect passenger decks on a vessel with more than one deck. When small entities construct new vessels to replace existing
vessels, we estimate 65 vessels would be required to provide a LULA at a cost of $297,000; 29 vessels would be required to provide
an elevator at a cost of $372,000; 5 small cruise ships that currently provide elevators would be required to provide larger elevators
when the vessels are replaced at a cost of $2,700; and 16 small entity small cruise ships would be required to provide a platform lift
to tender boarding platforms at the stern of the vessel at a cost of $27,700. See Table 22 for the types and sizes of the vessels that
would incur compliance costs for an elevator, LULA, or platform lift.

* Other Accessible Feature Costs. This includes the cost to expand toilet rooms; modify doors and thresholds; install automatic
doors at docrways with ccamings and double ramps; add assistive listening systems; and provide protected waiting areas as part of
an accessible means of escape where passengers with disabilities wait for crew assistance during emergencies. When small entities
construct new vessels to replace existing vessels, we estimate 516 vessels would incur compliance costs for other accessible
features. The costs range from $19,000 for mono-hull ferries permitted to carry 151 to 1,000 passengers plus vehicles to $631,000
for mono-hull ferries permitted to carry 1,001 or moré passengers plus vehicles. The costs are higher for mono-hull ferries
permitted to carry 1,001 or more passengers plus vehicles because the estimate is based an the case study of a 4,400 passenger
and 30 vehicle ferry where the owner wanted to provide automatic sprinkler systems instead of protected waiting areas as part of
an accessible means of escape even though the automatic sprinkler systems are more costly. The costs would be lower if protected
waiting areas are provided. See Table 23 for the types and sizes of the vessels that would incur compliance costs for other
accessible features.

e Lengthening Cost. This is the cost of increasing the length of a vessel to accommodate the accessible features and maintain
passenger and vehicle capacity. When small entities construct new vessels to replace existing vessels, we estimate 217 vessels
would need to be iengthened due to the proposed guidelines. The lengthening cost would range from $60,000 for monc-hull ferries

12/14/2018, 1:57 PM
Transportation ante s38 1 SFBV248432-DIC Document 55-6" ESE YSIS” PAYS SE BET Ke standards transport.

30 of 71

permitted to carry 100 to 150 passengers to $2,117,000 for some small cruise ships. See Table 23 for the types and sizes of the
vessels that would incur compliance costs to lengthen the vessel.

* Redesign Cost. This is the cost for architectural design drawings for a new vessel that differs in design from the existing vessel it
replaces. When small entities construct new vessels to replace existing vessels, we estimate 470 vessels would need to be
lengthened due to the proposed guidelines. The redesign cost would range from $2,000 for some mono-hull ferries permitted to
carry 151 to 1000 passengers plus vehicles to $261,100 for some small cruise ships. See Table 23 for the types and sizes of the
vessels that would incur compliance costs to redesign the vessel.

» Additional Fuel Cost. This is the annual cost for additional fuel consumption due to installing an elevator, LULA, or platform iift to
connect passenger decks and vessel lengthening. When small entities construct new vessels to replace existing vessels, we
estimate 243 vessels would incur additional fuel costs due to the proposed guidelines. The additional fuel costs would range from
$5,000 annually for mono-hull vessels permitted to carry 151 to 1,000 passengers to $214,000 annually for multi-hull vessels
permitted to carry 151 to 600 passengers. See Table 24 for the types and sizes of the vessels that would incur additional fuel costs.

° Vertical Access Maintenance Cost. This is the annual cost of maintaining an elevator, LULA, or platform lift to connect passenger
decks. When small entities construct new vessels to replace existing vessels, we estimate 100 vessels would incur these annual
maintenance costs. The annual maintenance cost would be $5,500 for an elevator or LULA, and $2,800 for a platform lift. See
Table 24 for the types and sizes of the vessels that would incur these annual maintenance costs.

¢ Additional Engine Maintenance Cost. This is the annual cost for additional engine maintenance due to added weight from the
accessible features or vessel lengthening. When small entities construct new vessels to replace existing vessels, we estimate 37
vessels would incur these annual maintenance costs. The annual maintenance cost would be $22,000 multi-hull ferries permitted to
carry 100 to 150 passengers. See Table 24 for the types and sizes of the vessels that would Incur these annual maintenance costs.

* Automatic Door Maintenance Cost. This is the annual cost of maintaining and replacing the automatic doors at doorways with
coamings and double ramps. When small entities construct new vessels to replace existing vessels, we estimate 54 vessels would
incur these annual maintenance costs. The annual maintenance cost would range from $1,000 for mono-hull multi-purpose vessels
permitted to carry 500 to 1,000 passengers, to $6,000 for mono-hull multi-purpose vessels permitted to carry 1,001 or more
passengers. See Table 24 for the types and sizes of the vessels that would incur these annual maintenance costs.

Table 22, Vertical Access Cost
(thousands of dollars)
Vessel Type & Size Number of Vessels Vessels Affected LULA Cost Vessels Affected Elevator Cost
Multi-Hull Ferries

100-124 passengers only 4
145-150 passengers only 33
151-600 passengers only 22

Mono-Hull Ferries

100-150 passengers only 61

100-150 passengers plus vehicles 37

151-1000 passenger only 54 5 $297

151-1000 passengers plus vehicles 27 5 $297 1 $372
1001 or more passengers plus 0

vehicles

Muiti-Hull Multi-Purpose Vessels
151-600 passengers only 13

Mono-Hull Multi-Purpose Vessels

151-499 passengers 176 18 $297 3 $372
500-1000 passengers 84 28 $297 20 $372
1001 or more passengers 6 2 $297 2 $372

Small Cruise Ships*
50-299 passengers 16 7 $297 3 $372
Note:

1. The small cruise ships would be required to also provide a platform iift to connect to the tender boarding platform at the stern of
the vessel at a cost of $27,100. Five small cruise ships that currently provide elevators would be required to provide larger
elevators at a cost of $2,700,

12/14/2018, 1:57 PM
Transportation ~ United ares Ages BPA 35-DIC Document 55-0 RISE PAPE AAR™ PE Ew Se bipeg and standards/transport...

31 of 71

Vessel! Type & Size Number of Vessels Vessels Affected LULA Cost Vessels Affected Elevator Cost
Total 533 65 29

Note:

1. The small crulse ships would be required to also provide a platform lift to connect to the tender boarding platform at the stern of
the vessel at a cost of $27,100. Five small cruise ships that currently provide elevators would be required to provide larger
elevators at a cost of $2,700,

Table 23. Other Accessible Features, Lengthening, and Redesign Costs
(thousands of dollars)
Vessel Type & Size Number of Affected Other Access Affected Length Affected Redesign
Vessels Vessels Feature Costs Vessels Cost Vessels Cost
Multi-Hull Ferries

100-124 passengers only 4 4 $25 4 $261 4 $29
145-150 passengers only 33 33 $38 33 $90 21 $13
151-600 passengers only 22 22 $153 22 $217 18 $37

Mono-Hull Ferries

100-150 passengers only 61 61 $39 61 $60 56 $10
100-150 passengers plus 37 20 $54 20 $270 20 $32
vehicles

151-1000 passengers only 54 54 $116 0 $0 42 $12 to $41
151-1000 passengers plus 27 27 $19 0 $0 27 $2 to $39
vehicles

1001 or more passengers 0 0 $0 0 $0 0 $0

plus vehicles
Multi-Hull Multi-Purpose Vessels
151-600 passengers only 13 13 $153 13 $217 13 $37

Mono-Hull Multi-Purpose Vessels

151-499 passengers 176 176 $78 0 $0 173 $8 to $45
500-1000 passengers! 84 84 $112 to $125 48 $205 75 $11 to $70
1001 or more passengers2 6 6 $222 to $631 0 $0 6 $22 to $100

Small Cruise Ships

50-299 passengers 16 11 $95 11 $974 15 $110 to
$261
5 $95 5 $2,117
Total 533 516 217 470
Notes:

1, Thirty-six (36) multi-purpose vessels with 500-1000 passengers have other accessible feature costs of $112,000.

2. Two (2) multi-purpose vessels with 1001 or more passengers have other accessible feature costs of $222,000.

Table 24, Additional Operation and Maintenance Costs
(thousands of dollars)
Vessel Type & Size Numberof Vessels Fuel Vessels Vert. Access Vessels Engine Auto Door
Vessels Affected Cost Affected Maint. Cost Affected Maint. Cost Maint. Cost
Multi-Hull Ferries

100-124 passengers 4 4 $37 4 $22
only
145-150 passengers 33 33 $13 33 $22
only

12/14/2018, 1:57 PM
Transportation - Unite sgary fF P240432-DJIC Document 55-6" PR@d 1 27977 P8* RAye'S3 HPT De standards transport...

32 of 71

Vessel Type & Size

151-60C passengers
only

Mono-Hull Ferries
100-150 passengers

only

100-150 passengers
plus vehicles

151-1000 passengers
only

151-1000 passengers
plus vehicles

1001 or more
passengers plus
vehicles

Multi-Hull Multi-Purpose Vessels

151-600 passengers
only

Mono-Hull Multi-Purpose Vessels

151-499 passengers
500-1000 passengers

1001 or more
passengers
Small Cruise Ships

50-299 passengers

Total

Number of Vessels Fuel Vessels Vert. Access Vessels Engine Auto Door
Vessels Affected Cost Affected Maint. Cost Affected Maint. Cost Maint. Cost
22 22 $214
61 61 $5
37 20 $5
54 5 $6 5 $6
27 6 $6
0
13 13 $214
176 21 $6 21 $6
84 48 $5 48 $6 48 $1
6 4 $6 6 $6
16 it $7 9 $8
2 $3
5 $16 1 $8
4 $3
533 243 100 91

What Significant Alternatives Did We Consider?

We based the proposed guidelines on our accessibility guidelines for landside facilities. Table 25 compares the proposed guidelines
for passenger vessels to the guidelines for landside facilities to show the exceptions and alternative provisions that we propose to

reduce the impact on passenger vessels owners and operators, including smail entities.

Table 25. Exceptions and Alternative Provisions Proposed to Reduce Impact on Passenger Vessel Owners and Operators, Including

Feature

Employee-only areas

Elevator or limited
access-limited
application elevator
(LULA)

Small Entities
Proposed Passenger Vessel Guidelines

Access not required to areas used only by employees,

Elevator or LULA not required on vessels with only two
passenger decks, unless both decks are entry decks.

Reduced Impacts

Landside Facilities

Access required in areas used only by
employees.

Passenger Vessels

Reduces impact by not requiring access in
areas used only by employees.

Landside Facilities

Elevator or LULA not required in certain
facilities that are less than 3 stories,
Exception does not apply to state and local
governments.

12/14/2018, 1:57 PM
Transportation - Unita States “PS 398432-DJIC Document 55-6°PE (Sd 37277 PS PAYS Uae ps7 estan dards/transport...

33 of 71

Feature

Proposed Passenger Vessel Guidelines

Elevator or LULA not required to connect decks that are not
entry decks where each deck is less than 3,000 square feet.

In vessels otherwise eligible to use the above exceptions,
elevator or LULA not required to connect entry decks where at
least one designated entry deck serves each stop used for
embarking and disembarking passengers and provides the
same passenger amenities.

Elevator or LULA not required in high-speed vessels with 3
decks that meet certain conditions.

Elevator or LULA not required to connect to sundecks on high-
speed vessels that meet certain conditions and non-enclosed
Spaces are available on other accessible decks.

Elevator or LULA not required to connect to one segment of
decks divided into two segments by vehicle lanes on vehicle
ferries.

Elevator or LULA not required to connect to decks containing
vehicle parking lanes that are designed to be raised and
lowered and do not pravide any other passenger amenities on
vehicle ferries.

Elevator or LULA not required to cannect to decks, other than
entry decks, that are less than 300 square feet.

Reduced Impacts
Passenger Vessels

Reduces impact by applying exception to
vessels owned or operated by private
entities and state and local governments.

Landside Facilities

Elevator or LULA not required in certain
facilities that have less than 3,000 square
feet per story. Exception does not apply to
state and local governments.

Passenger Vessels

Reduces impact by applying exception to
vessels owned or operated by private
entities and state and local governments.

Landside Facilities

No comparable exception,

Passenger Vessels

Reduces impact by allowing exception
where vessels have more than one entry
deck and meet certain conditions.

Landside Facilities

No comparable exception.

Passenger Vessels

Reduces impact of additional weight and
fuel consumption in high-speed vessels
with 3 decks that meet certain conditions.

Landside Facilities

No comparable exception.

Passenger Vessels

Reduces impact of additional weight and
fuel consumption in high-speed vessels
with sundecks that meet certain
conditions.

Landside Facilities

No comparable exception.

Passenger Vessels

Reduces impact by requiring vertical
access to only one deck segment.

Landside Facilities

No comparable exception.

Passenger Vessels

Reduces impact by not requiring vertical
access to certain decks used oniy for
vehicle parking.

Landside Facilities

No comparable exception.

12/14/2018, 1:57 PM
Transportation - United Sb F738 92408432-DJC_ Document 55-6° "FSU 4 HEALS" AYE SS BP Do sm casranspor.

Feature

Platform Lifts

Location of onboard
accessible routes

Single-user toilet
rooms in a cluster

Wheelchair spaces in
transportation seating
areas

Guest rooms with
mobility features

Vehicle Ferries

34 of 71

Proposed Passenger Vessel Guidelines

Elevator or LULA not required to connect to decks below the
bulkhead deck.

Platform lifts permitted to connect decks fess than 3,000
square feet, and to tender boarding platforms.

Onboard accessible route not required to coincide with or be
focated in the same area as general passenger circulation paths
on small vessels where largest deck is less than 3,000 square
feet.

On high-speed vessels that do not transport overnight
passengers, 5 percent of single user toilet rooms clustered in a
single location would be required to be accessible.

Companion seat not required for wheelchair spaces in seating
areas on ferries. Reduces number of wheelchair spaces that
would be required in seating areas on small ferries with 240 or
less fixed seats.

Vessels with less than 121 guest rooms would be required to
provide not more than 5 percent of guest rooms with mobility
features.

Walking surfaces on onboard accessible routes, accessible
means of escape, and accessible passenger boarding systems
on ferries permitted to overlap vehicle ways.

Reduced Impacts
Passenger Vessels

Reduces impact by not requiring access to
smal] decks that are not entry decks.

Landside Facilities

No comparable exception.

Passenger Vessels

Reduces impact by not requiring vertical
access below the bulkhead deck.

Landside Facilities

Platform lifts permitted only in limited
situations in new construction.
Passenger Vessels

Reduces impact by allowing platform lifts
to be used instead of elevator or LULA.
Reduces weight and additional fuel
consumption impacts in high-speed
vessels,

Landside Facilities

No comparable exception.

Passenger Vessels

Provides flexibility in designing onboard
accessible routes on small vessels.

Landside Facilities

50 percent of single user toilet rooms
clustered in a single location required to be
accessible.

Passenger Vessels

Reduces impact of additional weight and
fuel consumption in high-speed vessels.

Landside Facilities
Companion seat required for each
wheelchair space.
Passenger Vessels

Reduces impact by not requiring
companion seats and reducing the number
of wheelchair spaces on small ferries.

Landside Facilities

Facilities with 101 to 121 guest rooms
required to provide 7 quest rooms with
mobility features.

Passenger Vessels

Reduces impact on small vessels.

Landside Facilities

No comparable provision.

Passenger Vessels

12/14/2018, 1:57 PM
Mansportation = Unit aSe fF 7EV"16432-DIC Document 55-6 TEA L371 7719" PAYS SE OF 7B sian cards transport...

Feature Proposed Passenger Vessel Guidelines Reduced Impacts
Reduces impact on vehicle ferries.

Doorways with Alternative provisions proposed for coamings greater than ¥2 =Landside Facilities

coamings inch in height. Door thresholds cannot exceed ¥2 inch in

height.

Passenger Vessels

Resolves conflicts with coaming
requirements.

Note:

1. The proposed guidelines do not address vehicle parking on ferries. Ferry operators need effective operational loading plans to
identify vehicles needing accessible parking and to position the vehicles on the deck to access passenger amenities.

Are There Other Relevant Federal Rules?

DOT has issued regulations implementing the ADA for passenger vessels that provide designated public transportation services
operated by state and local governments or specified public transportation services operated by private entities that are primarily
engaged in the business of transporting people and whose operations affect commerce. DOT has reserved a subpart in the
regulations for accessibility standards for the construction and alteration passenger vessels in anticipation of our issuing these
guidelines. See 49 CFR part 39, subpart E. DO) has issued regulations implementing the ADA for state and local governments and
public accommodations, including those provided on passenger vessels such as cruise ships, gaming vessels, and dinner vessels.
See 28 CFR parts 35 and 36. Passenger vessel owners and operators would not be required to comply with the guidelines until they
are adopted by DOT and DO) as accessibility standards for the construction and alteration of passenger vessels covered by the ADA.

APPENDIX |. FERRIES, MULTI-PURPOSE VESSELS, AND SMALL CRUISE SHIPS OPERATING IN U.S. PORTS AS OF 2010

This appendix provides data on ferries permitted to carry more than 99 passengers; multi-purpose vessels such as dinner or
excursion vessels permitted to carry more than 150 passengers; and small cruise ships permitted to carry more than 49 but fewer
than 300 overnight passengers operating in U.S. ports as of 2010, We compiled the data from the following sources:

1. U.S, Coast Guard Port State Information eXchange (PSIX) System at: http://camix.uscg.mil/psix/. The PSIX System
contains vessel specific information derived from the U.S. Coast Guard’s Marine Information and Law Enforcement System.

2. U.S, Department of Transportation, Research and Innovative Technolagy Administration, Bureau of Transportation Statistics,
2008 National Census of Ferry Operators at: http://www, rita. dot. gov/bts/sites/rita.dot.gov.bts/files/subject_areas
incfo/index. html.

3. Specific vessel websites.

The following symbols are used: (f) indicates foreign flag vessel; (g) indicates gaming vessel; (na) indicates no data available; and
(*) indicates vessel currently provides elevator, limited use-limited access elevator (LULA), or platform lift. The last column in the
table shows whether a new vessel that is constructed to replace an existing vessel and has the same number of decks would be
required to provide an elevator, LULA, or platform lift to connect the decks. The last column does not show whether the small cruise
ships would be required to provide a platform lift to a tender boarding platform.

Vessel Type Number of Vessels

Multi-Hull Ferry (Passengers Only 96
Multi-Hull Ferry (Passengers & Vehicles) 3
Mono-Hull Ferry (Passengers Only) 160
Mono-Hull Ferry (Passengers & Vehicles) 195
Multi-Hull Multi-Purpose Passenger Vessel 16
Mono-Hull Multi-Purpose Passenger Vessel 330
Small Cruise or Charter Ship 32

Total 832

Multi-Hull Ferries (Passengers Only)
Vessel Name Year ConstructedPassengersPassenger Decks Elevator
LULA
Platform Lift

35 of 71 12/14/2018, 1:57 PM
Transportation - United suates Acse8s B98A39.DJIC Document 55-e™ESa 157477 RS Peg yeuae ley and standards/transport...

36 of 71

Vessel Name

ENCINAL

CAT EXPRESS
VICTORIA CLIPPER (f)
ZELINSKY

CATALINA EXPLORER
MACKINAC EXPRESS
ISLAND ROCKET (f)
CATALINA FLYER
ISLAND EXPRESS
MELISSA ANN

BIMINI BREEZE II
AMELIA

COVADONGA

SEAJET I

VIEJO SAN JUAN
JESSICA W

VICTORIA CLIPPER THI
VALLEJO

JET EXPRESS II
HARBOR BAY EXPRESS II
VICTORIA CLIPPER IV
BAY BREEZE
CHELSEA LANE TYLER
JET EXPRESS IV
STRAITS EXPRESS
FLYING CLOUD
LIGHTNING

FINEST

LADY MARTHA
MAKANA (f)

DEL NORTE

Note:

Year ConstructedPassengersPassenger Decks

1985

1986

1986

1986

1987

1987

1988

1988

1988

1988

1989

1989

1989

1989

1990

1990

199¢

1991

1992

1993

1993

1994

1995

1995

1995

1996

1996

1996

1997

1997

1997

1, Vessel is an overnight deep sea charter fishing vessel.

388

360

>150

400

149

346

149

600

380

199

124

149

149

400

149

530

300

395

149

330

250

117

147

399

149

149

349

145

149

390

Elevator
LULA
Platform Lift

No

No

No

No

No

No

No

No

No

No

Na

No

No

No

No

No

No

No

No

Na

No

No

No

No

No

No

No

No

No

No

Yes - Platform Lift

12/14/2018, 1:57 PM
Transportation - Unites Seee9 SP PSP10432-DIC Document 55-64 GY L271 PIPE FaQy eats ps7 Be stan dards/transport...

37 of 71

Vessel Name

M/V INTINTOLI
MARE ISLAND
AUTSHUMATO (f)

GOLDEN GATE

NORA VITTORIA
FIORELLO LAGUARDIA
FRANK SINATRA

YANKEE FREEDOM II

YOGI BERRA

AURORA

CATALINA JET

NAPA

STARSHIP EXPRESS
CHRISTOPHER COLUMBUS
SALACIA

FAIRWEATHER EXPRESS II
FLORENCE MARTUS
PEACEMAKER (f)

PETER R WEISS

ATHENA

MENDOCINO

PERALTA

SEASTREAK NEW JERSEY
SEASTREAK NEW YORK
DOWNTOWN

B.V.I. PATRIOT (f)
BROOKLYN

HOBOKEN

JET EXPRESS III

U.S. SENATOR FRANK R LAUTENBERG

ADMIRAL RICHARD E BENNIS

Note:

Year ConstructedPassengersPassenger Decks

1997

1997

1998

1998

1998

1999

1999

1999

1999

1999

1999

1999

1999

2000

2000

2001

2001

2001

2001

2001

2001

2001

2001

2002

2002

2002

2002

2002

2002

2003

1. Vessel is an overnight deep sea charter fishing vessel.

301

300

149

350

400

150

150

149

150

400

440

350

298

150

600

150

149

149

150

250

449

331

399

399

100

150

150

150

147

150

150

be

Elevator
LULA
Platform Lift

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

Yes - Platform Lift

No

No

No

No

No

No

No

No

No

No

12/14/2018, 1:57 PM
Transportation - United Sates Apart B4A8432-DIC Document 55-8" PRIYA S77 Pa" Hay ess RSE standards/transport..

38 of 71

Vessel Name

BAYONNE

EXPEDITIONS FOUR

GOVERNOR THOMAS H. KEAN

ISLAND ADVENTURE

JERSEY CITY

OCEAN STATE

PATRIOT

ATLANTICAT

GREY LADY

SEASTREAK WALL STREET

PROVINCETOWN III

SPIRIT OF KINGSTON

WHALING CITY EXPRESS

BIG CAT EXPRESS

SEASTREAK HIGHLANDS

SOLANO

SEYMOUR B. DURST

JET CAT EXPRESS

EXPEDITIONS FIVE

ED ROGOWSKY

MARINA FLYER

RANGER

KEY WEST EXPRESS

MV IVYANOUGH

CATALINA ADVENTURE

LITTLE LADY II

MARIAN S HEISKELL

GEMINI

PISCES

KACHEMAK VOYAGER

SCORPIO

Note:

2003

2003

2003

2003

2003

2003

2003

2003

2003

2003

2004

2004

2004

2004

2004

2004

2005

2005

2006

2006

2006

2006

2006

2006

2007

2007

2007

2008

2008

2009

2009

1. Vessel is an overnight deep sea charter fishing vessel.

Year ConstructedPassengersPassenger Decks

150

149

150

149

150

149

149

442

294

399

149

149

150

377

399

300

149

383

108

149

149

149

199

393

149

149

149

149

149

150

199

Elevator
LULA
Platform Lift

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

12/14/2018, 1:57 PM
Transportation - United Sates 4¢7sg\B%O432-DJIC Document 55-6 °PRHeA SPE 2a" reay Buda i fS7xe standards/transport...

39 of 71

Vessel Name

RICH PASSAGE 1
YORK

TAURUS

FAIRWEATHER
LAKE EXPRESS

M/V CHENEGA

CARLISLE II
THOMAS JEFFERSON
BADGER
BIDE-A-WEE
HOLIDAY

HIAWATHA

SACRE BLEU
OTTAWA

WENONAH

BONITA

MICHAEL COSGROVE
CHIPPEWA

MONITOR II

ZEE WHIZ
CABRILLO

FIRE ISLAND DUCHESS
ZEE LION

ST FRANCISVILLE
FAT CAT

NEIL HENLY
QUAIAPEN

MERRIMAC II

MT. MANSFIELD
THE WELCOME

Note:

Year ConstructedPassengersPassenger Decks

2010

2010

2010

Multi-Hull Ferries (Passengers & Vehicles)

2003

2004

2005

Mono-Hull Ferries (Passengers Only)

1917

1942

1953

1955

1957

1959

1959

1959

1960

1961

1961

1962

1963

1964

1964

1966

1966

1967

1967

1967

1967

1968

1969

1969

1. Vessel is an overnight deep sea charter fishing vessel.

118

148

285

250

400

250

140

794

600

150

150

150

147

600

144

149

598

105

150

303

147

150

143

300

380

248

107

122

120

Elevator
LULA

Platform Lift

Yes

No
No

No

(*)
(*)

(*)

No
No
- LULA
No
No
No
No
No
No
No
No
No
No
No
No
No
No
No
No
No
No
No
No

No

12/14/2018, 1:57 PM
Transportation - Unites seis Appees/298432-DJC Document 55-6" HSHad Wari ea baggie ue liey mnd-standards/transport...

40 of 71

Vessel Name

STRAITS OF MACKINAC II
ROYAL STAR
MOLOKAI PRINCESS
ALCATRAZ FLYER
FELICITY

PARADISE CHALLENGER (f)
CAPT PATTERSON
BRANT POINT
CATALINA KING
ISLAND ROMANCE
ALCATRAZ CLIPPER
ISLAND QUEEN

LADY VENTURE
CUMBERLAND QUEEN
VIKING SUPER STAR
ANGEL ISLAND

SAN FRANCISCO
SANS SOUCI
TAMALPAIS

THE HOPE

VICTORIA STAR2

BAY MONARCH

FIRE ISLAND MISS
MARIN

SONOMA

NATIVE SON EXPRESS
VIKING STARSHIP
CAPT, NEVILLE LEVY
PATHFINDER II
STATUE OF LIBERTY V
TRAVELER

Note:

Year ConstructedPassengersPassenger Decks

1969

1970

1971

1971

1972

1972

1972

1973

1973

1973

1974

1974

1974

1975

1975

1975

i975

1976

1976

1976

1976

1976

1976

1976

1976

1977

1977

1977

1977

1977

1977

1. Vessel is an overnight deep sea charter fishing vessel.

295

650

149

700

150

112

299

603

686

299

693

354

325

146

149

396

715

149

120

150

142

414

297

624

715

149

144

999

249

792

297

Elevator
LULA
Platform Lift

No
No
No
Yes - LULA
No
No
No
No
Yes - LULA
No
Yes - LULA
No
No
No
No
No
(*)
No
No
No
No
No
No
(*)
(*)
No
No
Yes - LULA
No
Yes - LULA

No

12/14/2018, 1:57 PM
Transportation - Unites Sebe4 “PAE240432-DIC Document 55-6" PEAY Sa P7 LS FRgY Say tops we stan dards/transport...

41 of 71

Vessel Name

CARIBE TIME

SAPELO QUEEN

COL. FRANK X. ARMIGER

MUNNATAWKET
SEN. ALVIN T. STUMPF
MARQUETTE

STERLING (F)
VAGABOND

VICTORIA EXPRESS II
FIRE ISLAND CLIPPER
GOLDEN BEAR

OLD BLUE

OSKI

WYANDOT

VENTURE PRIDE
CHESAPEAKE BREEZE
SPEEDY‘S FANTASY (fF)
VICTORIA EXPRESS
CAPITOL VENTURE
FIREBALL

FREEDOM

RITA

ANNA

LA SALLE

M/V CUTTYHUNK

KIKI

FIREBIRD

FORT INDEPENDENCE
MCNEIL

ISLANDER

NICOLET

Note:

1978

1978

1978

1978

1978

1979

1979

1979

1979

1979

1979

1979

1979

1979

1980

1981

1981

1981

1981

1981

1981

1982

1983

1983

1983

1983

1984

1984

1984

1985

1985

1. Vessel is an overnight deep sea charter fishing vessel.

Year ConstructedPassengersPassenger Decks

145

147

402

209

999

150

149

150

147

343

396

336

396

265

264

147

107

147

248

297

599

149

149

150

146

297

395

518

260

119

150

Elevator
LULA

Platform Lift

No

No

No

No

Yes - LULA

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

12/14/2018, 1:57 PM
Transportation - United saves 4ope8298432-DIC Document 55-6 Sear Ware ree begy ee trey ond-standards/transport...

42 of 71

Vessel Name

STRANGER

TWO HARBORS

BAY MIST

ELIZABETH RIVER FERRY II

CAPT. SHEPLER

GULF ISLANDER

2TH FERRY

ADVENTURE

FLAMINGO

LA NINA

LADY VIRGINIA

PORT IMPERIAL MANHATTAN

BALMY DAYS II

CUMBERLAND LADY

LA PINTA

PORT IMPERIAL NEW JERSEY

CARIBE TIDE

RADISSON

GRAND ISLAND

SUPER EXPRESS

WEST NEW YORK

ABRAHAM LINCOLN

ALEXANDER HAMILTON

GEORGE WASHINGTON

KALAMA

SKAGIT

THOMAS JEFFERSON

AVALON EXPRESS

CADILLAC

CUMBERLAND PRINCESS

ELIZABETH RIVER FERRY ill

Note:

Year ConstructedPassengersPassenger Decks

1985

1985

1985

1986

1986

1986

1987

1987

1987

1987

1987

1987

1988

1988

1988

1988

1988

1988

1989

1989

1989

1989

1989

1989

1989

1989

1989

1990

1990

1990

1990

1. Vessel is an overnight deep sea charter fishing vessel.

150

149

328

150

265

360

150

149

100

150

307

492

145

147

150

150

284

350

150

149

150

399

399

399

250

250

399

150

150

144

15¢

Elevator
LULA
Platform Lift

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

Na

No

No

No

No

12/14/2018, 1:57 PM
Transportation ~ Unitesagaieg “nepees°P6432-DJC Document 55-6" FF Hétl Pare rele Peay @ ue bfe7 20¢-standards/transport...

43 of 71

Vessel Name

VOYAGER

PIED PIPER

EXPLORER

HENRY HUDSON

ANNEMARIE

JOLIET

EMPIRE STATE

ROBERT FULTON

CATALINA EXPRESS

ISLANDER EXPRESS

GARDEN STATE

ELIZABETH ANN

OUTWARD BOUND

CARIBE CAY

CULEBRA II

FAJARDO II

JCHN STEVENS

SOUTH BAY CLIPPER

VIEQUES II

ADMIRALTY WIND

ATLANTIS

BRAVO

ORAL FREEMAN

FIRE ISLAND FLYER

ROYAL EXPRESS III

SUNRISE

WESTIN BREEZE

NORTHERN LIGHTS

POINT O’ WOODS VII

SUSIE KING TAYLOR

CARIBENA

Note:

Year ConstructedPassengersPassenger Decks

1990

1991

1991

1992

1993

1993

1993

1993

1994

1994

1994

1995

1995

1995

1996

1996

1996

1996

1996

1998

1998

2001

2001

2001

2001

2002

2002

2003

2003

2003

2004

1. Vessel is an overnight deep sea charter fishing vessel.

398

103

398

305

150

150

399

350

149

149

399

149

149

277

523

272

399

412

504

148

290

107

146

300

270

149

132

149

150

100

272

Elevator
LULA
Platform Lift

No

No

No

No

No

No

No

No

No

No

Na

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

12/14/2018, 1:57 PM
Transportation - Unites sugsed Appees/298432-DJC Document 55-6RSHad warerrea bay Sue fey md-standards/transport..

44 of 71

Vessel Name

FIRE ISLAND EMPRESS
MV MARTHA’S VINEYARD EXPRESS
SAM HOLMES
AUCOCISCO III
MARQUETTE II

KATIE UNDERWOOD
YUNQUE PRINCESS
GENE FLATOW
MANHANSETT
SOUTHSIDE

CAYO BLANCO

JERSEY

ADIRONDACK
CHAMPLAIN

GOLDEN EAGLE FERRY
VIRGINIA

LOUIS B. PORTERIE
CAPE HENLOPEN
NEEBISH ISLANDER II
RHODODENDRON
VALCOUR

SAINT CHARLES
BAYFIELD

GRAND ISLE
EVERGREEN STATE
GOVERNOR

HURON

FELICIANA

LT SAMUEL S, COURSEN
CAPT VIC

IBERVILLE

Note:

1. Vessel is an overnight deep sea

Year ConstructedPassengersPassenger Decks

2004

2005

2005

2005

2005

2006

2006

2008

2008

2008

2009

2010

Mono-Hull Ferries (Passengers & Vehicles)

1913
1930
1934
1936
1937
1944
1946
1947
1947
1951
1952
1953
1954
1954
1955
1956
1956
1957

1958

charter fishing vessel.

270

150

149

399

330

149

148

149

149

150

596

148

219

368

149

144

794

660

112

546

219

136

149

149

984

250

341

143

1242

149

143

Elevator
LULA
Platform Lift

No
No
No
(*)
No
No
No
No
No
No
Yes - LULA

No

No
No
No
No
Yes - Elevator
(*)
No
No
No
No
No
No
No
No
No
No
No
No

No

12/14/2018, 1:57 PM
Transportation ~ United Sige A928 298432-DJIC Document 55-6 Hsia WaPEpF tesa" begy eg yey gnd-standards/transport...

45 of 71

Vessel] Name

KLAHOWYA

NORTH HAVEN

COHO

TILLIKUM

SHELTER ISLAND

NICHEVO II

WHATCOM CHIEF

BEAVER ISLANDER

MALASPINA

MATANUSKA

TAKU

CAMERON NO II

SUSAN ANNE

TUSTUMENA

PAMLICO

SILVER LAKE

JOHN F, KENNEDY

ISLAND QUEEN

NORTH CHANNEL

EVERETT LIBBY

HIYU

POINTE A LA HACHE

HYAK

KALEETAN

YAKIMA

GOVERNOR CURTIS

NORTH STAR

ELWHA

ISLANDER

JULIET ALICA

MANITOU

Note:

Year ConstructedPassengersPassenger Decks

1958

1959

1959

1959

1961

1962

1962

1962

1963

1963

1963

1964

1964

1964

1965

1965

1965

1966

1967

1967

1967

1967

1967

1967

1967

1968

1968

1968

1969

1969

1969

1, Vessel is an overnight deep sea charter fishing vessel.

800

124

975

1192

150

149

100

200

499

499

370

261

585

174

300

300

149

100

174

199

174

2000

2000

2000

221

300

2000

147

149

202

Elevator
LULA

Platform Lift

Yes

Yes

Yes

(*)
No
No
No
No
No
No
No
(*)
(*)
(*)
No
(*)
- LULA
- LULA
~ LULA
(*)
No
No
No
No
No

(*)

(*)
No
No
(*)
No
No

No

12/14/2018, 1:57 PM
Transportation - United sees Appees395432-DJC Document 55-6 Eee waracrrsea Panyu lopez md-standards/transport...

46 of 71

Vessel Name

EYRARBAKKI

FT GAINES

KAYLA MARIE

MARISSA MAE NICOLE

ROANOKE

CARIBBEAN FERRY

BOB ELLIS

SPOKANE

LECONTE

WALLA WALLA

GREENPORT

COLUMBIA

DELAWARE

NANTUCKET

NEW JERSEY

GOV GEORGE D. AIKEN

TWIN CAPES

ISLA GRANDE

NEW ROADS

ASCENSION

BOONE NO. 9

AURORA

GIBB GILCHRIST

GOVERNOR EDWARD HYDE

ST. JOHN

GUEMES

ROBERT NOBLE

NEW LONDON

SURRY

ISSAQUAH

ACADIA

Note:

Year ConstructedPassengersPassenger Decks

1970

1970

1970

1970

1970

1971

1972

1972

1973

1973

1974

1974

1974

1974

1974

1975

1975

1976

1976

1977

1977

1977

1977

1977

1977

1979

1979

1979

1979

1979

1980

1. Vessel is an overnight deep sea charter fishing vessel,

147

149

149

149

133

120

100

2000

247

2000

132

600

898

752

598

117

B95

149

143

113

138

300

491

300

233

100

150

295

354

1200

143

Elevator
LULA
Platform Lift

No
Na
No
No
No
No
No
(*)
(*)
(*)
No
(*)
Yes - Elevator
(*)
Yes ~ LULA
No
(*)
No
No
No
No
(*)
No
No
No
No
No
No
No
(*)

No

12/14/2018, 1:57 PM
Transportation - United lates 4°728\/228432-DJC Document 55-6" Hsifatr WarErreea bagyeuide bypey and-standards/transport...

47 of 71

Vessel Name

KITSAP

KITTITAS

GAY HEAD

PELICAN

CAPE HENLOPEN

NELSECO

SANKATY

ANDREW J. BARBERI

CATHLAMET

CHELAN

KATAMA

SAMUEL I, NEWHOUSE

SEALTH

ISLANDER

MARY ELLEN

WILLIAMSBURG

JB HUNT IR

MADELINE

PLATTSBURGH

CAROL JEAN

CAPE MAY

RACE POINT

PRUDENCE FERRY

PARK CITY

ALICE AUSTEN

JOHN A. NOBLE

B. L. DEBERRY

CARLEE EMILY

J. C. DINGWALL

EAGLE

MACHIGONNE II

Note:

Year ConstructedPassengersPassenger Decks

1980

1980

1981

1981

1981

1981

1981

1981

1981

1981

1982

1982

1982

1983

1983

1983

1984

1984

1984

1984

1985

1985

1986

1986

1986

1986

1987

1987

1987

1987

1987

1. Vessel is an overnight deep sea charter fishing vessel.

1200

1200

140

100

598

429

290

5992

1200

1198

143

5997

1200

443

660

349

143

149

146

797

895

245

149

997

1279

150

118

799

399

Elevator
LULA
Platform Lift

(*)

(*)

No

No
Yes - LULA
Yes - LULA

Yes - Elevator

(*)

(*)

(*)

No

(*)

(*)

No
Yes - LULA

No

No

No

No

Yes - Elevator

(*)

No

No
Yes - LULA

(*)

(*)

No

No

No

(*)

Yes - LULA

12/14/2018, 1:57 PM
Transportation - United agérg Apzee\240432-DJC Document 55-6" Filed 127977 PE" Raye 4s Hp a4 standards/transport...

48 of 71

Vessel Name

MARGARET CHASE SMITH

EVANS-WADHAMS-WOLCOTT

FT. MORGAN

CARTERET

CAPE POINT

CHICAMACOMICO

DRUMMOND ISLANDER III

FRISCO

KINNAKEET

MARK G GOODE

WASHINGTON

M. V. JOHN H.

SOUTH BASS

OCRACOKE

SANTA MARIA

SHIRLEY IRENE

ROBERT C LANIER

CAPTAIN HENRY LEE

GOVERNOR DANIEL RUSSELL

VERMONT

RE STOTZER JR

CAPTAIN CHARLES PHILBROOK

CAPTAIN NEAL BURGESS

WM, MARKET

MARTHA’S VINEYARD

ROANOKE

CEDAR ISLAND

CHRISTINE ANDERSON

DEWITT C. GREER

MAQUOIT II

GENERAL IT

Note:

Year ConstructedPassengersPassenger Decks

1987

1988

1988

1988

1989

1989

1989

1989

1989

1989

1989

1989

1989

1990

1990

1991

1991

1992

1992

1992

1993

1993

1993

1993

1993

1994

1994

1994

1994

1994

1995

1. Vessel is an overnight deep sea charter fishing vessel.

221

146

149

300

149

149

149

149

149

118

150

1000

500

149

149

149

495

221

300

221

118

221

221

500

1376

149

300

250

494

399

149

Elevator
LULA
Platform Lift

No
No
No

Yes - LULA
No
No
Na
No
No
No
No
(*)
No
No
No
No

Yes ~ Elevator

No

Yes - LULA
No
No
No
No
No
(*)
No

Yes - LULA
No

Yes - Elevator

(*)

No

12/14/2018, 1:57 PM
Transportation - United-sueieg AcpeesB98432-DJC Document 55-6" RHatr Yapereleparpbeny dewey titer and-standards/transport..

49 of 71

Vessel Name

SUGAR ISLANDER II
THOMAS A BAUM
CAYO NORTE
POCAHONTAS
ARNOLD W. OLIVER
MIDDLE CHANNEL
THE HICKMAN

JEAN RIBAULT

RAY STOKER, JR.
SOUTHPORT

LT JOE THEINERT
BLOCK ISLAND
EMERALD ISLE
PUT-IN-BAY

M/V TACOMA
KENNiCOTT

LADY NAOMI (f)
NEUSE

ROBERT H, DEDMAN
PUYALLUP
WENATCHEE
WILLIAM G BURNETT
PT BARNUM
DRUMMOND ISLANDER IV
CUMBERLAND
FLOYD J. LUPTON
FORT FISHER
CHARLES HALL
PRINCE OF WALES
AMERICA

HERON

Note:

Year ConstructedPassengersPassenger Decks

1995

1995

1995

1995

1996

1996

1996

1996

1996

1996

1997

1997

1997

1997

1997

1998

1998

1998

1998

1998

1998

1999

1999

2000

2000

2000

2000

2001

2001

2002

2002

1, Vessel is an overnight deep sea charter fishing vessel.

138

149

205

444

118

149

148

199

495

300

150

300

495

2499

2499

118

988

149

203

300

300

147

165

150

100

ba

Elevator
LULA
Platform Lift

No
No
No
Yes - Elevator
No
No
No
No
Yes - Elevator
Yes - LULA
No
Yes - LULA
(*)
No
(*)
(*)

Yes - LULA
Yes - LULA
Yes - Elevator
(*)

(*)

No
(*)

No
Yes - LULA
Yes - LULA
Yes - LULA
No
(*)

No

No

12/14/2018, 1:57 PM
Transportation - United fagieg AppegAB¢Gd32-DJC Document 55-@ttrEienl afar ste arRmayéaide lok? ad-standards/transport...

50 of 71

Vessel Name

MASHOMACK

ARNI J, RICHTER
CROATOAN

GRAND REPUBLIC

W STANFORD WHITE
GEES BEND

LITUYA

ISLENO
PLAQUEMINES PRIDE
GUY V. MOLINARI
SEN, JOHN J, MARCHI
MENANTIC

SPIRIT OF AMERICA
MISTER B

HATTERAS
STEILACOOM II
STIKINE

ISLAND HOME

CAYO LARGO
CHETZEMOKA

RAYMOND C PECOR JR

FREEDOM

AMERICAN EAGLE
GLACIER EXPRESS
SPIRIT OF ADVENTURE
JET EXPRESS

NAVATEK I

BRAVEST

FRIENDSHIP V
DEACON

MILLENNIUM

Note:

Year ConstructedPassengersPassenger Decks

2002

2003

2003

2003

2003

2004

2004

2004

2004

2004

2004

2005

2005

2006

2006

2006

2006

2007

2008

2010

2010

Multi-Hull Multi-Purpose Passenger Vessels

1974

1984

1985

1985

1989

1989

1996

1996

1998

1998

1. Vessel is an overnight deep sea charter fishing vessel.

149

145

300

988

300

149

149

208

200

4400

4400

149

4400

150

300

324

195

1200

300

750

200

389

152

292

240

380

422

349

366

250

367

Elevator
LULA
Platform Lift

No

No
Yes - LULA

(*)
Yes - LULA

No

No

Noa

No

(*)

(*)

No

(*)

No
Yes - LULA

No

(*)

(*)

No
Yes - LULA

No

No
No
No
No
No
No
No
No
No

No

12/14/2018, 1:57 PM
‘Transportation - United: sales Acpee4/BP8432-DJC Document 55-6" IRIGU TaKETAL ware ee de tyfey-and-standards/transport...

51 of 71

Vessel Name

KLONDIKE EXPRESS
VOYAGER IIT

ROYAL MISS BELMAR
BISCAYNE LADY
ZEPHYR

ISLAND DISCOVERY

BELLE OF LOUISVILLE
CLIPPER WINNEBAGO
INTERNATIONAL
SIGHTSEER XII
CIRCLE LINE XVI
CIRCLE LINE XVII
INDIAN HARBOR

PAN AMERICAN CLIPPER
SILVERGATE

BAHIA BELLE

109

CIRCLE LINE X
NEWPORT PRINCESS
TEMPTRESS

THE ISLANDER
ROMANCE

MAJESTIC

DISCOVERY II
COEUR D‘ALENE
HARBOR QUEEN
PRINCESS WENONAH
MISS LIBERTY
DIAMOND JACK
MEMPHIS QUEEN II
SAMUEL CLEMENS

Note:

Year ConstructedPassengersPassenger Decks

1999

1999

2000

2002

2003

2005

Mono-Hull Multi-Purpose Passenger Vessels

1914

1922

1927

1933

1934

1934

1937

1937

1940

1942

1943

1944

1944

1944

1945

1946

1950

1953

1954

1954

1954

1954

1955

1955

1955

1. Vessel is an overnight deep sea charter fishing vessel.

342

349

300

400

600

200

999

300

200

600

585

585

251

200

296

195

205

492

250

700

236

400

1067

391

400

444

249

827

254

308

273

Elevator
LULA
Platform Lift

No

No

No

No

No

No

Yes - LULA

No

No

No

No

No

No

No

No

No

No

No

No

Yes - Elevator

No

No

Yes - LULA

No

No

No

No

No

No

No

No

12/14/2018, 1:57 PM
Transportation - Uniteceseres Acees{/2P8432-DJC Document 55-6 (AH YaPErr es egy eye lifer ond-standards/transport...

52 of 71

Vessel Name

DIAMOND QUEEN
MARIETTA

DIAMOND BELLE
HARBOR KING
HARBOR PRINCESS
MONHEGAN

BELLE OF HOT SPRINGS
MISS CHRISTIN
SIGHTSEER

BECKY THATCHER
ISLAND BEACH
MARLYN

MARTHA WASHINGTON
LADY ST JOHNS
MOONCHASER
VIRGINIA CII

ROYAL PRINCE
BECKY THATCHER
HALF MOON

JUBILEE IT

SENECA LEGACY
SPIRIT OF JEFFERSON
VIKING STARLINER
MARK TWAIN

NEW BOSTON

MISS CIRCLE LINE
DUCHESS
PADDLEWHEEL QUEEN
TUNICA QUEEN (g)
CARRIE B

TOM SAWYER

Note:

Year Constructed PassengersPassenger Decks

1956

1957

1958

1958

1959

1959

1960

1960

1960

1961

1961

1961

1961

1962

1962

1962

1962

1963

1963

1963

1963

1963

1963

1964

1964

1964

1965

1965

1965

1966

1966

1. Vessel is an overnight deep sea charter fishing vessel.

300

269

400

222

444

190

224

210

250

237

339

260

209

300

257

215

500

339

230

194

265

300

348

388

395

1035

310

408

395

300

362

Elevator
LULA
Platform Lift

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

No

Yes ~ LULA

No

No

No

No

No

12/14/2018, 1:57 PM
Transportation - Unit@dgagéeg “rrpeea290432-DJC Document 55-6Riled 1 2fIF tear Peggy Be lofeF 22d-standards/transport...

53 of 71

Vessel Name

FREEDOM

SPIRIT OF SACRAMENTO
SUMMER OF GEORGE
MISH-AN-NOCK
HARBOR EMPEROR
POINT LOMA

CAPE MAY WHALE WATCHER
JONATHAN PADELFORD
AMBASSADOR II (f) (g)
GENERAL BEAUREGARD
GOODTIME I

ISLAND WANDERER
JUNGLE QUEEN IV
RANGER

DANDY

HARBOR QUEEN

MISS BUFFALO II
SHERYLL PRINCESS
CABANA

MUSETTE

RIVER ROSE

NATCHEZ

BENNIE ALICE
GOODTIME II

STAR OF PALM BEACH
UNCLE SAM 7

BAY STATE

ENDEAVOR

HURRICANE II

SPIRIT OF DUBUQUE
MISS FREEDOM

Note:

Year ConstructedPassengersPassenger Decks

1967

1967

1967

1968

1968

1969

1970

1970

1970

1971

1971

1971

1971

1971

1972

1972

1972

1972

1973

1974

1974

1975

1976

1976

1976

1976

1976

1977

1977

1977

1977

1. Vessel is an overnight deep sea charter fishing vessel.

430

344

200

400

500

400

275

200

1,600

311

347

219

536

514

200

297

226

315

366

400

215

1603

195

437

429

226

549

295

375

564

Elevator
LULA
Platform Lift

No

No

No

No

No

Yes - LULA

No

No

(*)

No

No

No

No

No

No

No

No

No

No

No

No

Yes - Elevator

No

No

No

No

No

No

No

No

No

12/14/2018, 1:57 PM
Transportation - Unitys Sages e728 296432-DJC Document 55-6" RETSC LS7E7 PRS PAYS SH lips ae standards/transport...

54 of 71

Vessel Name

TEXAS STAR CASINO (f) (g)
CORNUCOPIA PRINCESS
ESCAPADE

GOODTIME ITI

STAR OF THE NORTHWEST
VISTA KING

CARIBBEAN DREAM II
MEMPHIS QUEEN III
STEVEN THOMAS
MONTE CARLO (f) (g)
PRINCE CHARMING

RIP VAN WINKLE
PROVINCETOWN II
NAUTICA QUEEN
STARLITE MAJESTY

THE HARRIOTT II
AQUASINO

CAPT CLARK'S FLAGSHIP
MYSTIQUE

PACIFIC HORNBLOWER
THE STAR

JOHN JAMES AUDUBON
MISS GATEWAY
CAPITOL HORNBLOWER
CARRIE B

GRAND DUCHESS
ISLAND QUEEN

TAHOE QUEEN
VOYAGEUR

COLUMBIA GORGE
CREOLE QUEEN

Note:

1977

1978

1978

1978

1978

1978

1979

1979

1979

1980

1980

1980

1980

1981

1981

1981

1981

1982

1982

1982

1982

1982

1982

1983

1983

1983

1983

1983

1983

1983

1983

1. Vessel is an overnight deep sea charter fishing vessel.

Year ConstructedPassengersPassenger Decks

595

400

440

223

245

255

295

401

195

315

398

388

713

407

399

400

600

364

350

305

6Cco

500

223

324

350

401

350

230

599

955

Elevator
LULA
Platform Lift

Yes - LULA
Yes - Elevator
Yes - LULA
No
Yes - LULA
No
No
No
No
No
No
No
Yes - LULA
Yes ~ LULA
No
No
Yes - Elevator
No
No
No
No
(*)

No
No
No
Yes - LULA
No
Yes - LULA
No
No

Yes - LULA

12/14/2018, 1:57 PM
Transportation - United Sagéeq Ap7et\ 39843 2-DJC Document 55-6tPEilew w.279:F/ 482" Pegyis 8G links? and-standards/transport...

55 of 71

Vessel Name

FIRST LADY

CAPT. ANDERSON III
CHERRY BLOSSOM
HARBOR LIGHTS

M/V INDIAN RIVER QUEEN
MAJESTY

MUSIC CITY QUEEN
PRINCESS

QUEEN OF SEATTLE
ALI‘I KAI

AVALON

LORD HORNBLOWER
CAPT. JOHN & SON IV
CELEBRATION LADY

FT. DEARBORN

JEWEL

SPIRIT OF CHARLESTON
TAYLORS FALLS PRINCESS
COLONEL

DIAMOND ROYALE (g)
ENTERTAINER
FREDERICK L NOLAN JR
GEORGIA QUEEN
HENRIETTA III

INNER HARBOR SPIRIT
OPUS CASINO (f) (g)
RESPECT

SOUTHERN BELLE
SPIRIT OF SAN DIEGO
GENERAL JACKSON
CAPT. PETE

Note:

Year ConstructedPassengersPassenger Decks

1983

1984

1984

1984

1984

1984

1984

1984

1984

1984

1984

1984

1985

1985

1985

1985

1985

1985

1985

1985

1985

1985

1985

1985

1985

1985

1985

1985

1985

1985

1986

1. Vessel is an overnight deep sea charter fishing vessei.

544

175

408

400

261

280

338

399

275

838

602

800

294

299

200

337

422

250

785

600

574

550

600

600

574

800

499

507

579

1200

300

(na)

Elevator
LULA
Platform Lift

No

No

No

No

No

Yes — LULA

No

No

Yes ~ LULA

No

Yes - LULA

Yes —- LULA

No

No

No

No

No

No

Yes - LULA

Yes - LULA

No

No

No

Yes - Elevator

No

Yes ~ LULA

Yes ~ LULA

No

Yes - LULA

(*)

No

12/14/2018, 1:57 PM
Transportation - United See Appees298432-DJC Document 55-6"RS Hea 27977 FB Pagan ligpsy gnd-standards/transport...

Vessel Name

MARINA HORNBLOWER
QUEEN

ROYAL WINNER PRINCESS II
STARLITE PRINCESS
ANNA C

CELEBRATION BELLE
EMPRESS ANDIAMO
ISLANDER

PORTLAND SPIRIT

SPIRIT OF THE LOWCOUNTRY
WILLIAM D. EVANS
WORLD YACHTS DUCHESS
WORLD YACHTS PRINCESS
BEN FRANKLIN

CAP STREETER

KENAI STAR

SHORELINE II

SPIRIT OF SEATTLE
THOMAS LAIGHTON

VISTA STAR

CAPT, JP

CAPT. JP II

DISCOVERY III

RIVER QUEEN

SAVANNAH RIVER QUEEN
STATUE OF LIBERTY IV (g)
ALEXANDRIA BELLE
AMERICAN PRINCESS
ANSON NORTHRUP
CAROLINA BELLE

ISLAND DUCHESS

Note:

Year ConstructedPassengersPassenger Decks

1986 200 3
1986 393 2
1986 396 3
1986 339 3
1986 647 4
1986 800 4
1986 500 3
1986 500 3
1986 540 3
1986 527 3
1986 580 3
1986 600 3
1986 600 3
1987 317 3
1987 300 2
1987 195 2
1987 350 2
1987 461 3
1987 346 3
1987 300 3
1987 593 4
1987 600 3
1987 900 4
1987 500 2
1987 600 3
1987 600 3
1988 425 3
1988 220 2
1988 350 2
1988 300 2
1988 439 3

1. Vessel is an overnight deep sea charter fishing vessel.

56 of 71

Elevator
LULA
Platform Lift

No

No

No

No

Yes ~ Elevator

(*)

No

No
Yes - LULA

(*)

(*)
Yes ~ LULA
Yes - LULA

No

No

No

No

No

No

No

No
Yes - LULA

Yes - Elevator

No

No
Yes - LULA

No

No

No

No

No

12/14/2018, 1:57 PM
Transportation - Unitedesaaieg Aopee\/298432-DJC Document 55-6 Hed Y2rE7r B= PHY SSS Ge M4 standards/transport..

57 of 71

Vessel Name

MASSACHUSETTS
QUEEN CITY CLIPPER
SKYLINE PRINCESS
SPIRIT OF PEORIA

THE STAR

ANNABEL LEE

CITY OF CARUTHERSVILLE
EMPRESS HORNBLOWER
GREAT POINT

SPIRIT OF BALTIMORE
SPIRIT OF CHICAGO
AQUA (f)

CALIFORNIA HORNBLOWER
ISLAND GIRL

LADY WINDRIDGE
MAJESTIC PRINCESS
PTARMIGAN

VALLEY GEM

VISTA JUBILEE
CATALINA

NAUTICAL EMPRESS
SPIRIT CF NEW JERSEY
SPIRIT OF NEW YORK
SPIRIT OF PHILADELPHIA
MISS MARQUETTE (g)
BETSEY NORTHRUP
LAURA

MATTHEW J. HUGHES
THE ANITA DEE II
GOODTIME III

SPIRIT OF BOSTON

Note:

Year ConstructedPassengersPassenger Decks

1988

1988

1988

1988

1988

1988

1988

1988

1988

1988

1988

1989

1989

1989

1989

1989

1989

1989

1989

1989

1989

1989

1989

1989

1989

1990

1990

1990

1990

1990

1990

1. Vessel is an overnight deep sea charter fishing vessel.

346

208

450

428

300

506

800

500

804

600

600

325

359

296

407

353

196

295

428

600

600

579

600

600

1,200

360

347

347

400

975

600

Elevator
LULA
Piatform Lift

No
No
No
Yes — LULA
No
No
Yes - Elevator
No

Yes - LULA
Yes - Elevator
Yes - Elevator

No

Yes - LULA

No
No
No
No
No
Yes - LULA
No
(*)

Yes - LULA
Yes ~ Elevator
Yes — Elevator
Yes - Elevator

No
No
No
No
Yes - Elevator

Yes ~ Elevator

12/14/2018, 1:57 PM
Transportation - Unitedxtaieg yopees296432-DJC Document 55-6 Hedy Y2rEeei@ a Deny ee bifey 2nd-standards/transport...

Vessel Name

SPIRIT OF MOUNT VERNON
CATALINA DUCHESS
CHICAGO'S FIRST LADY
DESERT PRINCESS

FUME BLANC COMMODORE
GRAND ROMANCE
PORTUGUESE PRINCESS II
ROYAL PRINCESS

SAN FRANCISCO SPIRIT

W. L. CALLAHAN

BELLE OF CINCINNATI
MISS ELLIS ISLAND

MISS NEW JERSEY
MISSISSIPPI QUEEN
ODYSSEY

HORIZON STAR (g)

JAMES J DOHERTY
INSPIRATION HORNBLOWER
SPIRIT OF NORFOLK

STAR OF HONOLULU
DISCOVERY

BIG EASY

LADY ANDERSON

MISS NEW YORK

ODYSSEY II

ALTON BELLE CASINO II (g)
CATFISH BEND RIVERBOAT CASINO II (g)
CORNUCOPIA MAJESTY
DETROIT PRINCESS
SOUTHERN STAR I (g)
STAR CASINO (q)

Note:

Year ConstructedPassengersPassenger Decks

1990 573 3
1991 292 2
1991 225 2
1991 300 3
1991 450 3
1991 350 3
1991 293 2
1991 242 3
1991 355 4
1991 260 2
1991 1000 3
1991 799 3
1991 799 3
1991 840 4
1991 800 4
1992 285 4
1992 348 2
1992 1000 4
1992 600 2
1992 1500 5
1993 212 2
1993 1,000 4
1993 500 3
1993 799 3
1993 749 4
1993 1321 3
1993 1,389 4
1993 1200 4
1993 1636 5
1993 1,200 4
1993 1,409 3

1. Vessel is an overnight deep sea charter fishing vessel.

58 of 71

Elevator
LULA
Platform Lift

Yes - LULA
No
No
No
No
Yes - LULA
No
Yes - LULA
Yes - Elevator
No
Yes - LULA
Yes - LULA
Yes - LULA
Yes - Elevator
Yes - Elevator
Yes ~ Elevator
No
Yes - Elevator
No
(*)
No
Yes - Elevator
Yes - LULA
Yes - LULA
Yes - Elevator
(*)
Yes - Elevator
(*)
(*)
Yes - Elevator

Yes - LULA

12/14/2018, 1:57 PM
Transportation - United sigieg “yopees899432-DJC Document 55-éttHsiedywareppit@arheny ee lofe7md-standards/transport...

Vessel Name

ARKANSAS QUEEN
LADY MARY

TAILS OF THE SEA
ADVENTURE HORNBLOWER
M.S. DIXIE II

PHILADELPHIA BELLE
ARGOSY III

CASINO ROUGE (g}

CROWN CASINO (g)

GRAND VICTORIA (g)
GRAND VICTORIA II (g)
HARRAHS NORTH STAR (g)
MARY'S PRIZE (g)
PAR-A-DICE (g)

PRIDE OF LAKE CHARLES (g)
SAN FRANCISCO BELLE
SHREVE STAR (g)

THE MARGARET MARY (g)
TREASURE CHEST CASINO (g)
TREBLE CLEF (g)

AMERICAN PRINCESS II
DOLPHIN VIII

DREAM ON

STARSHIP

ODYSSEY III

SHOWBOAT BRANSON BELLE
AMERISTAR II (g)

BELLE OF ORLEANS (g)
BETTENDORF CAPRI (g)
CITY OF EVANSVILLE (g)
GRAND PALAIS (g)

Note:

4

Year ConstructedPassengersPassenger Decks

1994

1994

1994

1994

1994

1994

1994

1994

1994

1994

1994

1994

1994

1994

1994

1994

1994

1994

1994

1994

1995

1995

1995

1995

1995

1995

1995

1995

1995

1995

1995

i. Vessel is an overnight deep sea charter fishing vessel.

338
300
293
600
570
1000
1555
1800
1750
1736
2700
1800
1650
1654
1,660
2000
1650
2050
1725
1,900

168

260
343
600
750
2,710
2450
2,300
2700

2000

Elevator
LULA
Platform Lift

No

No

No
Yes ~ LULA
Yes - LULA

Yes - Elevator

(*)

(*)

(*)

(*)

(*)

*)

(*)

(*)
Yes ~ Elevator
(*)

(*)

(*)

(*)
Yes - Elevator
No
No
No
No
No
(*)

No
(*)
Yes - LULA
(*)

(*)

12/14/2018, 1:57 PM
Transportation - Unitedessaeq Arpee\290432-DJC Document 55-6 HSHed Y2rIFAe = PenyeStelope7 m4-standards/transport...

60 of 71

Vessel Name

KANESVILLE QUEEN (g)
EMERALD STAR

THE BIG M CASINO
DESTINY

SPIRIT OF ETHAN ALLEN IIE
LIBERTY BELLE

ARGOSY VI

BLUE CHIP CASINO (g)
KING OF THE RED (g)
MAJESTIC STAR (g)
WINSTAR (g)

CELESTIAL

FANTASEA ONE

MIDNIGHT GAMBLER II (g)
SPIRIT OF CAROLINA
EMERALD PRINCESS II
JACKS OR BETTER CASINO (g)
MYSTIC BLUE

GLORY OF ROME (g)
CAPRICE

CATHERINE MARIE
CORNUCOPIA DESTINY
ETERNITY

NINA’S DANDY

ROYAL CASINO I (g)
WHALE WATCHER
STARSHIP

CABERNET SAUVIGNON COMMODORE
HORIZON ’S EDGE (9)
ROYAL ARGOSY

SPIRIT OF WASHINGTON

Note:

Year ConstructedPassengersPassenger Decks

1995 2,352 3
1996 250 1
1996 400 3
1997 330 4
1997 424 3
1997 600 3
1997 4000 3
1997 3,000 4
1997 2678 4
1997 3000 5
1997 3750 5
1998 374 1
1998 348 4
1998 500 3
1998 454 3
1998 600 4
1998 500 3
1998 492 4
1998 4557 4
1999 284 3
1999 250 3
1999 400 5
1999 343 3
1999 286 2
1999 375 3
1999 393 2
1999 600 3
2000 4co0 4
2000 500 3
2000 800 3
2¢00 600 4

1. Vessel is an overnight deep sea charter fishing vessel.

Elevator
LULA
Platform Lift

Yes - LULA
No
Yes - LULA
No
Yes - LULA
Yes ~ LULA
(*)
Yes ~ Elevator
(*)
(*)
(*)
No
(*)
Yes - LULA
No
Yes ~ Elevator
Yes - LULA
Yes - Elevator
(*)
No
No
No
(*)
No
Yes - LULA
No
Yes — LULA
(*)
Yes — LULA
Yes - LULA

(*)

12/14/2018, 1:57 PM
Transportation - United-taieg Acec6/BP8432-DJC Document 55-6tttsHedy Yate Bier Penyésd ee tofeF-and-standards/transport...

61 of 71

Vessel Name

HOLLYWOOD DREAMS (q)
MISS BELTERRA (g)
EVENING STAR
QUILMETTE

ENDLESS DREAMS
KANAN

ATLANTICA

BRIGHT STAR

M/V MAJESTIC

ROYAL EXPRESS IV
ATLANTIS

THE GRAND FLORIDIAN
CALIFORNIA SPIRIT

BIG M CASINO (g)
ISLAND EXPEDITION
OVATION

L ‘AUBERGE DU LAC (q)
SIR WINSTON

THE FLORIDIAN PRINCESS
BLUE CHIP 2 (g)
WENDELLA

GRAND LUXE

CIRCLE LINE MANHATTAN
CIRCLE LINE BROOKLYN
CIRCLE LINE QUEENS

LINNEA

Small Cruise or Charter Ships (50 to 299 Overnight Passengers)

LA PESCA

PACIFIC MONARCH

WILDERNESS EXPLORER (ex-Spirit of Discovery)

ADMIRALTY DREAM (ex-Spirit of Columbia)

SPIRIT OF ALASKA

Note:

Year ConstructedPassengersPassenger Decks

2000

2000

2001

2001

2002

2002

2003

2003

2003

2003

2004

2004

2004

2005

2005

2005

2005

2006

2006

2006

2007

2007

2008

2009

2009

2010

1970

1971

1976

1979

1980

1, Vessel is an overnight deep sea charter fishing vessel.

3100

2932

305

217

468

400

400

336

375

300

319

300

600

500

199

323

3637

400

400

5914

340

600

600

600

600

340

62

136

95

80

86

2

i

Elevator
LULA
Platform Lift

(*)

(*)

No

No
Yes - LULA

(*)
Yes - LULA

No
Yes - LULA

No

No

(*)
Yes - LULA
Yes - LULA

No

No

(*)

(*)

No

(*)

No

(*)

No

No

No

No

No
Yes - LULA
Yes - LULA
Yes ~ LULA

Yes - LULA

12/14/2018, 1:57 PM
Transportation - United aise Apaees298832-DJC Document 55-6" RISA LaPEp7Ts> Pagyess ley ane standards/transport...

Vessel Name

NAT.GEOGRAPHIC SEA BIRD
NAT.GEOGRAPHIC SEA LION
NAT.GEOGRAPHIC EXPLORER (f)
SAFARI ENDEAVOUR (ex-Spirit of Endeavor)
WILDERNESS ADVENTURER
SAFARI LEGACY (ex-spirit of ‘98)
SEADREAM I (f)

SEADREAM II (f)

SEABOURN PRIDE (f)

YORKTOWN (ex-Spirit of Yorktown)
WIND SPIRIT (f)

CLIPPER ODYSSEY (f)

SILVER EXPLORER (ex-Prince Albert II) (f)
SEABOURN SPIRIT (f)

BREMEN (f)

SEABOURN LEGEND (f)
HANSEATIC (f)

SPIRIT OF OCEANUS (Ff)

NIAGARA PRINCE

SILVER CLOUD (f)

QUEEN OF THE WEST

SILVER WIND (f)

GRANDE CARIBE

GRANDE MARINER

AMERICAN SPIRIT

AMERICAN STAR

INDEPENDENCE

Note:

Year ConstructedPassengersPassenger Decks

1981 92 3
1982 92 3
1982 150 3
1983 109 5
1983 85 3
1984 101 5
1984 110 5
1985 112 5
1987 218 6
1988 138 5
1988 150 4
1989 132 4
1989 132 6
1989 208 6
1990 164 6
1990 212 6
19914 200 6
1991 120 5
1994 90 3
1994 296 6
1995 140 5
1995 296 6
1997 98 4
1998 100 4
2005 98 4
2007 98 4
2010 104 4

1. Vessel is an overnight deep sea charter fishing vessel.

APPENDIX Il.

LARGE CRUISE SHIPS OPERATING IN U.S. PORTS AS OF 2011

Elevator
LULA
Platform Lift

Yes - LULA
Yes - LULA
(*)

Yes - Elevator
Yes - LULA
(*)

(*)

(*)

(*)

Yes - Elevator
Yes ~ Elevator
(*)

(*)

(*)

(*)

(*)

Yes - Elevator
(*)

Yes - LULA
(*)

(*)

(*)

Yes ~ Elevator
Yes - Elevator
(*)

)

(*)

This appendix provides data on large cruise ships permitted to carry 300 or more overnight passengers operating In U.S. ports as of
2011.[25] We compiled the data from the following sources:

1. U.S. Department of Transportation, Maritime Administration, Cruise Detail Table at:

2 of 71

12/14/2018, 1:57 PM
Transportation - Unit@draeg Ao7ee'/228432-DJC Document 55-6 Riad’ YAP" PHYS Se Ger ae standards/transport...

  

      

arad dot.gov/libra anding page/data and a ics/Data and Statisti m. The Cruise Detail Table
contains data on cruises, passengers, and departure and destination ports derived from the U.S. Customs and Border Protection
Vessel Entrance and Clearance Documents for the period from January 1, 2004 to March 31, 2012.

2. Cruise Lines International Association (CLIA), Cruise Lines & Ships webpage at: http:/ /www.cruising.ora/vacation /cruise-

lines-ships. The CLIA webpage provides data on the year the cruise ships were constructed, the total number of guest rooms, and
the number of guest rooms with mobility features,

      

 

3. Cruise ship deck plans available on the cruise line websites. The deck plans show the guest rooms on each deck and indicate
the guest rooms with mobility features with a symbol. Where the number of guest rooms with mobility features shown on the
cruise ship deck plan differs from the number on the CLIA webpage, the number on the cruise ship deck plan is used.

Large Cruise Ships Operating in U.S. Ports as of 2011:
Percent Guest Rooms with Mobility Features

Cruise Line Large Cruise Total Guest Guest Rooms with Mobility Percent Guest Rooms with Mobility
Ships Rooms Features Features
Carnival 23 29,143 594 2.0%
Celebrity 9 10,819 234 2.2%
Disney 3 3,004 57 1.9%
Holland America 15 11,745 335 2.9%
Norwegian 10 12,002 221 1.8%
Princess 14 16,994 333 2.0%
Royal Caribbean 21 30,260 472 1.6%
Other? 18 9,5492 1462 1.5%
Totali13 123,516 2,392 1.9%
Notes:

1. Other cruise lines include AIDA Cruises, Azamara Club Lines, Costa Cruises, Crystal Cruises, Cunard Lines, MCS Cruises, Oceania
Cruises, Regent Seven Sea Cruises, Seabourne Cruises, and Silver Sea Cruises,

2. Data on total number of guest rooms and guest rooms with mobility features are not available for the AIDAaura and AlDAluna.

Carnival Cruise Ships
Cruise Ship Year Total Guest Guest Rooms with Mobility Percent Guest Rooms with Mobility
Constructed Rooms Features Features
Fantasy Class

Carnival Fantasy 1990 1,028 251 2.4%
Carnival Ecstasy 1991 1,026 252 2.4%
Carnival Sensation 1993 1,026 251 2.4%
Carnival 1994 1,026 24 2.3%
Fascination

Carnival 1995 1,026 253 2.4%
Imagination

Carnival 1996 1,026 251 2.4%
Inspiration

Carnival Elation 1998 1,026 251 2.4%
Carnival Paradise 1998 1,026 251 2.4%

Destiny Class

Carnival Destiny 1996 1,321 28 2.1%

Note:

1. The number of guest rooms with mobility features is from the cruise ship deck plans.

63 of 71 12/14/2018, 1:57 PM
Transportation - United lt AP€VPP8432-DJIC Document 55-6 Saar espe rrleps benyle wer Fey and-standards/transport...

64 of 71

Cruise Ship Year Total Guest Guest Rooms with Mobility
Constructed Rooms Features
Triumph Class

Carnival Triumph 1999 1,379 311

Carnival Victory 2000 1,379 311
Spirit Class

Carnival Spirit 2001 1,062 171
Carnival Pride 2001 1,062 171
Carnival Legend 2002 1,062 171
Carnival Miracle 2004 1,062 171

Conquest Class

Carniva! Conquest 2002 1,487 262
Carnival Glory 2003 1,487 271
Carnival Valor 2004 1,487 271
Carnivai Liberty 2005 1,487 29
Carnival Freedom 2007 1,487 29

Splendor Class
Carnival Splendor 2008 1,503 29

Dream Class

Carnival Dream 2009 1,823 35
Carnival Magic 2011 1,845 35

Total29,143 594
Note:

1. The number of guest rooms with mobility features is from the cruise ship deck plans.

Celebrity Cruise Ships
Cruise Ship Year Total Guest Guest Rooms with Mobility
Constructed Rooms Features
Century Class

Celebrity Century 1995 907 10

Millennium Class

Celebrity Millennium 2000 1,019 26
Celebrity Summit 2001 1,085 26
Celebrity Infinity 2001 1,085 26
Celebrity 2002 1,019 26

Constellation

Solstice Class

Celebrity Solstice 2008 1,426 30
Ceiebrity Equinox 2009 1,426 30
Celebrity Eclipse 2010 1,426 30
Celebrity Silhouette 2011 1,426 30
Total10,819 234

Percent Guest Rooms with Mobility
Features

2.2%

2.2%

1.6%
1.6%
1.6%

1.6%

1.7%
1.7%
1.8%
2.0%

2.0%

2.0%

2.0%

1.9%
2.0%

Percent Guest Rooms with Mobility
Features

1.1%

2.6%
2.4%
2.4%

2.6%

2.1%
2.1%
2.1%

2.1%
2.2%

12/14/2018, 1:57 PM
Transportation - United ate “#28 298432-DIC Document 55-6 Rilet Ware PPLE Beye se fey ond standards/transport..

65 of 71

Disney Cruise Ships

Cruise Ship Year Total Guest Guest Rooms with Mobility Percent Guest Rooms with Mobility
Constructed Rooms Features Features
Disney Magic 1998 877 16 1.8%
Disney 1999 877 16 1.8%
Wonder
Disney 2011 1,250 25 2.0%
Dream
Total3,004 57 1.9%

Holland America Cruise Ships
Cruise Ship Year Total Guest Guest Rooms with Mobility Percent Guest Rooms with Mobility
Constructed Rooms Features Features
Other

ms Prinsendam 1988 419 10 2.4%

Statendam Class

ms Statendam 1993 630 i5 2.4%
ms Maasdam 1993 629 16 2.5%
ms Ryndam 1994 630 15 2.4%
ms Veendam 1996 675 17 2.5%

Rotterdam Class

ms Rotterdam 1997 702 25 3.6%
Ms Volendam 1999 702 25 3.6%
ms Zaandam 2000 716 22 3.1%
ms Amsterdam 2000 690 211 3.0%
Vista Class
ms Zuiderdam 2002 958 28 2.9%
ms Oosterdam 2003 958 28 2.9%
ms Westerdam 2004 958 28 2.9%
ms Noordam 2006 959 28 2.9%

Signature Class

ms Eurodam 2008 1,052 30 2.9%
ms Nieuw 2010 1,053 30 2.9%
Amsterdam

Totali1,745 335 2.9%
Note:

1. The number of guest rooms with mobility features is from the cruise ship deck plan.

Norwegian Cruise Ships

Cruise Ship Year Total Guest Guest Rooms with Mobility Percent Guest Rooms with Mobility
Constructed Rooms Features Features
Other
Norwegian Spirit 1999 1,009 St 0.5%
Note:

i. The number of guest rooms with mobility features is from the cruise ship deck plans.

12/14/2018, 1:57 PM
Transportation - United eet ASP8VP28432-DJC Document 55-6 Haare ari rrley= benyis ese birey gnd-standards transport...

66 of 71

Cruise Ship Year Total Guest
Constructed Rooms Features
Sun Class
Norwegian Sky 1999 1,004 7
Norwegian Sun 2001 968 20
Dawn Class
Norwegian Star 2001 1,146 221
Norwegian Dawn 2002 1,112 261
Other
Norwegian Pride of 2005 1,069 19
America
Jewel Class
Norwegian Jewel! 2005 1,188 272
Norwegian Peari 2006 1,195 27
Norwegian Gem 2007 1,197 27
Epic Class
Norwegian Epic 2010 2,114 411
Total12,002 221
Note:

1. The number of guest rooms with mobility features is from the cruise ship deck plans.

Princess Cruise Ships

Cruise Ship Year Total Guest Guest Rooms with Mobility
Constructed Rooms Features
Sun Class
Dawn Princess 1997 975 19
Sea Princess 1998 975 18
Coral Princess 2003 987 201
Island Princess 2003 987 20
R Class
Pacific Princess 1999 334 5
Grand Class
Grand Princess 1998 1,300 271
Golden Princess 2001 1,300 261
Star Princess 2002 1,301 26!
Diamond 2004 1,337 27
Princess
Sapphire 2004 1,337 27
Princess
Caribbean 2004 1,557 25
Princess
Crown Class
Note:

1, The number of guest rooms with mobility features is from the cruise ship deck plans.

0.7%

2.1%

1.9%

2.3%

1.8%

2.3%

2.3%

2.3%

1.9%
1.8%

Percent Guest Rooms with Mobility

1.9%

1.8%

2,0%

2.0%

1.5%

2.0%

2.0%

2.0%

2.0%

2.0%

1.6%

Guest Rooms with Mobility Percent Guest Rooms with Mobility

Features

Features

12/14/2018, 1:57 PM
Transportation - United-sagieg Aopees 895 432-DJC Document 55-6 Hee YarErr ipa pany is ae leper gnd-standards/transport...

Cruise Ship Year Total Guest Guest Rooms with Mobility Percent Guest Rooms with Mobility
Constructed Rooms Features Features
Crown Princess 2006 1,532 31 2.0%
Emerald Princess 2007 1,532 31 2.0%
Ruby Princess 2008 1,540 31 2.0%
Total 16,994 333 2.0%
Note:

1. The number of guest rooms with mobility features is from the cruise ship deck plans.

Royal Caribbean Cruise Ships
Cruise Ship Year Constructed Total Guest Guest Rooms with Mobility Percent Guest Rooms with
Rooms Features Mobility Features
Sovereign Class

Monarch of the Seas 1991 1,195 4 0.3%

Majesty of the Seas 1992 1,195? 4 0.3%

Vision Class

Legend of the Seas! 1995 902 17 1.8%
Grandeur of the Seas! 1996 975 14 1.4%
Enchantment of the Seas 1997 1,126 198 1.7%
Rhapsody of the Seas 1997 999 14 1.4%
Vision of the Seas 1998 999 14 1.4%

Radiance Class

Radiance of the Seas 2001 1,056 15 1.4%
Brilliance of the Seas? 2002 1,055 15 1.4%
Serenade of the Seas 2003 1,055 19 1.8%
Jewel of the Seas 2004 1,055 19 1.8%

Voyager Class

Voyager of the Seas 1999 1,557 26 1.7%
Explorer of the Seas 2000 1,557 26 1.7%
Adventurer of the Seas 2001 1,557 26 1.7%
Navigator of the Seas 2002 1,557 26 1.7%
Mariner of the Seas 2003 1,557 26 1.7%

Freedom Class

Freedom of the Seas 2006 1,817 32 1.8%
Liberty of the Seas 2007 1,817 32 1.8%
Independence of the 2008 1,817 32 1.8%
Seas?

Notes:

1. The Legend of the Seas, Grandeur of the Seas, Brilliance of the Seas, Vision of the Seas, and Independence of the Seas did not
operate in U.S. ports in 2011, but are scheduled to operate in U.S. ports in 2013.

2. The CLIA webpage shows the total number of guest rooms as 1829. This appears to be an error.

3. The number of guest rooms with mobility features is from the cruise ship deck pian.

12/14/2018, 1:57 PM
Mansportation - Unite ales AF/PPEAZ2-DIC Document 55-6 ilBt WaPemprepar eny dees lifer and-standards/transport..

68 of 71

Cruise Ship Year Constructed Total Guest Guest Rooms with Mobility Percent Guest Rooms with
Rooms Features Mobility Features
Oasis Class

Oasis of the Seas 2009 2,706 46 1.7%
Allure of the Seas 2010 2,706 46 1.7%

Total30,260 472 1.6%
Notes:

1. The Legend of the Seas, Grandeur of the Seas, Brilliance of the Seas, Vision of the Seas, and Independence of the Seas did not
operate in U.S. ports In 2011, but are scheduled to operate in U.S. ports in 2013.

2. The CLIA webpage shows the total number of guest rooms as 1829. This appears to be an error.

3. The number of guest reoms with mobility features is from the cruise ship deck plan.

Other Cruise Ships

Cruise Ship Year Total Guest Guest Rooms with Mobility Percent Guest Rooms with Mobility
Constructed Rooms Features Features
AIDACruises
AIDAaura 2003. nat nat nat
AIDAluna 2009 na nal nat

Azamara Club Cruises
Azamara Journey 2000 347 6 1.7%
Costa Cruises
Costa Atlantica 2000 1,057 8 0.8%
Crystal Cruises

Crystal Symphony 1995 461 4 0.9%

Crystal Serenity 2003 535 8 1.5%

Cunard Lines

HMS Queen Mary 2 2003 1,296 302 2.3%
HMS Queen 2007 1,007 20 2.0%
Victoria

HMS Queen 2010 1,046 20 1.9%
Elizabeth

MCS Cruises
MCS Poesia 2008 1,275 17 1.3%
Oceania Cruises

Regatta 1998 342 3 0.9%

Marina 2011 625 6 1.0%
Regent Seven Seas Cruises

Seven Seas 1999 245 4 1.6%
Navigator

Seven Seas 2001 350 6 1.7%
Mariner

Seven Seas 2003 350 4 1.1%
Voyager

Notes:
1. Data on total number of guest rooms and guest rooms with mobility features are not available.

2. The number of guest rooms with mobility features is from the cruise ship deck plan.

12/14/2018, i:57 PM
Transportation - United: tates Acpe8*/BP8432-DJC Document 55-6" RiGer Taremptee beryeride bey and-standards/transport...

69 of 71

Cruise Ship Year Total Guest Guest Rooms with Mobility Percent Guest Rooms with Mobility
Constructed Rooms Features Features
Seabourn Cruise Line

Seabourn Sojourn 2010 225 6 2.7%

Silver Sea Cruises

Silver Shadow 2000 194 2 1.0%
Silver Whisper 2001 194 2 1,0%

Total9,549 146 1.5%
Notes:

1. Data on total number of guest rooms and guest rooms with mobility features are not available.

2. The number of guest rooms with mobility features is from the cruise ship deck plan.

APPENDIX Ill. LARGE CRUISE SHIPS CONSTRUCTED OR UNDER CONTRACT FOR CONSTRUCTION BETWEEN 2012 & 201 5

Year Cruise Ship Guest Rooms Total Guest Rooms
2012 Carnival Breeze 1,845 8,497
Celebrity Reflection 1,515
Costa Fascinosa? 1,506
Disney Fantasy 1,250
MSC Divina? 1,751
Oceania Riviera 630
2013 MSC Preziosa2 1,751 5,536
Norwegian Breakaway 1,985
Royal Princess 1,800
2014 Costa Diadema? 1,850 7,685
Norwegian Getaway 1,985
Royal Princess 1,800
Royal Caribbean Quantum of the Seas 2,050
2015 Holland America Unnamed 1,330 5,480
Norwegian Unnamed 2,100
Royal Caribbean Anthem of the Seas 2,050
Total Number of Guest Rooms27,198 27,198
Average Number of Guest Rooms1,700 1,700

Source: Cruise Lines International Association, 2013 North American Cruise Industry Update at: http://www, cruising ora

The number of guest rooms is based on the passenger capacity at two passengers per guest room.
Notes:

1. Costa Cruises is based in Italy. There were 14 cruise ships in Costa Cruises’ fleet as of 2011. Only one of the cruise ships, the
Costa Atlantica, operated in U.S. ports in 2011. The Costa Fascinosa is not scheduled to operate in U.S. ports in 2013. The Costa
Diadema will be launched in October 2014. Information is not available on whether the Costa Diadema will operate in U.S. ports.

2. MSC Cruises is based in Italy. There were 11 cruise ships in MSC Cruises’ fleet as of 2011. Only one of the cruise ships, the
MSC Poesia, operated in U.S. ports tn 2011. The MSC Divinia is scheduled to operate in U.S. ports in 2013; the MSC Preziosa is not
scheduled to operate in U.S. ports in 2013. The 2013 North American Cruise Industry Update lists the capacity of the MSC Divina
as 3,502 passengers and the MSC Preziosa as 2,502 Passengers. The MSC Divina and MSC Preziosa are the same class cruise ship

12/14/2018, 1:57 PM
Mransportation = United SBF APEPP432-DIC Document 55-d FSU PAPE MIR PEE ier ane standardsstransport..

70 of 71

Year Cruise Ship Guest Rooms Total Guest Rooms
and have the same capacity of 3,502 passengers.

[1] Title III of the ADA covers twelve categories of places of public accommodation, including places of lodging, establishments
serving food or drink, and places of exhibition or entertainment. See 42 U.S.C. 12181 (7).

[21 The definitions of the terms designated public transportation and specified public transportation are similar and mean
transportation by bus, rail, or any other conveyance that provides the general public with general or special service, including
charter service, on a regular and continuing basis. See 42 U.S.C, 12141 (2) and 12181 (10).

£3] International Maritime Organization, Guidelines for the Design and Installation of a Visible Element to the General Emergency

Alarm System on Passenger Ships, MSC. 1/Circ.1418, June 13, 2012 at: http: //www.imo.org/OurWork/Circulars/Pages
{IMODOCS.aspx.

[4] Some of the case study reports discuss provisions in earlier drafts of the guidelines that are modified (e.g., accessible means of
escape) or deleted (e.g., stairs) in the proposed guidelines.

£51 ASME 17,1-2010 Safety Code for Elevators and Escalators, section 5,2.1.16.5.
[6] ASME 18.1-2011 Safety Standard for Platform Lifts and Stairway Chairlifts, section 2.7.1.

£71 Nine two deck vehicle ferries that were matched with the 300 passenger and 40 vehicle ferry case study needed to provide a
means of vertical access from the entry deck to the transportation seating areas on another deck since space was not available on
the entry deck for a transportation seating area. The 300 Passenger and 40 vehicle ferry case study used an exterior vertical
platform lift with additional deck surface at an estimated cost of $209,000 to provide a means of vertical access between the

decks. To simplify the assessment and to err on the side of overestimating compliance costs, we used a LULA at a cost of $297,400
for the nine ferries.

[8] Where the administrative authority requires a Passenger vessel to have a means of escape, the proposed guidelines would
require an accessible means of escape that provides a substantially equivalent level of protection from hazards as is required by the
administrative authority for the means of escape. Where passengers with disabilities have to wait for crew assistance at or near
stairways or exit doors with coamings or for elevators or platform lifts to be crew operated during emergencies, the waiting area
wouid need to be sufficiently protected from hazards in order to provide the occupants a level of protection that is substantially
equivalent to the level of protection afforded to passengers who can use the means of escape unassisted. A protected waiting area
would not be needed where another equivalent method of protection is provided, such as where passenger vessels are protected by
automatic sprinkler systems or the area is open to the weather.

£91 U.S. Energy Information Administration, Annual Energy Outlook 2010 with Projections to 2035 (April 2010) at:
http: //www.eia.gov/ oiaf, ofpdt/o 2010).pdf.

£1Q] Large cruise ships operating in U.S. ports usually are registered in other countries and are referred to as foreign flag vessels,
The DOT regulations, which eventually will include accessibility standards for passenger vessels covered by the ADA based on the
proposed guidelines, apply to foreign flag vessels that pick up passengers in the United States, its territories, possessions, or
commonwealths. See 49 CFR 39.5 (b).

[11] 2004 Draft Plan for Regulatory Assessment and 2006 Draft Guidelines, Passenger Vessel Case Studies at:
http: //www.access-board.qov/pva

[12] Mitch P. LaPlante and H. Stephen Kaye, Mobility Device Use and Hearing Impairments Among Individuals and Households:
1990 — 2010 (February 15, 2013) at: http://www.access-board.

£43] Cruise ship passengers can rent wheelchairs and scooters from Special Needs at Seas at:

http: / /www.speciaineedsatsea.com/.

[14] Cruise Lines International Association, Passenger Vessel Access Guidelines Access Scoping Economic Impact Study (June 23,
2008) at: http://www,access-board.qov

[15] A sample of about 500 wheeled mobility devices shows that the minimum clear width needed for a manual wheelchair user
ranges from 27 to 31 inches: for a power wheelchair user ranges from 27 to 33 inches; and for a scooter user ranges from 24 to 33
inches, Center for Inclusive Design and Environmental Access, Design Resources DR-15 Clear Floor Area for Wheeled Mability:

Redefining the “common wheelchair” (January 4, 2011) at: http:/ fudeworld.com/documents/designresources
/pdfs/CFA.pdf .

[16] Letter from T.E.Thompson, Cruise Lines International Association, to Lawrence W. Roffee, Access Board, dated June 23,
2008. The letter was submitted with the cruise industry report referenced in footnote 14,

[47] A deck plan at: http:/ /www.cruisedeckplans.com/DP/Main
/decks. php?ship=Independence%200f%20the%20Seas for a large cruise ship shows that the quest room sizes vary from

152 square feet for an interior room; 200 square feet for a deluxe balcony room; and 317 square feet for a junior suite. The size of
different classes of guest rooms varies by cruise ship.

[18] The cruise industry report is referenced in footnote 14,

12/14/2018, 1:57 PM
Transportation - United States Aspee§BPG432-DJC Document 55-6 IRE warete ea beRy deride tyferand-standards/transport...

[192] The Volpe National Transportation Systems Center reviewed the cruise industry report and identified other problems with the
report. See Volpe National Transportation Systems Center, Review of “PVAG Access Scoping Economic Impact Study” (February 18,

2010) at: http: //www.access-board.gov/pvaq/.

£20] The cruise industry report notes that cruise ships rarely travel with empty guest rooms. In 2011, 39 percent of cruise ships
with fewer than 2,000 passengers had utilization above 100 percent, and 86 percent of cruise ships with 2,000 or more Passengers
had utilization above 100 percent according to the U.S. Department of Transportation, Maritime Administration North American

Cruise Statistical Snapshot, 2011 at: http://www.marad.dot.gov/documents
{North American Cruise Statistics Quarterly Snapshot.pdf, Since some quest rooms can accommodate more than two

passengers, utilization can be above 100 percent.

[21] The cruise industry report assumed that gross revenue per guest room would increase by 3 percent per year. The Office of
Management and Budget requires federal agencies to use both 7 percent and 3 percent annual discount rates expressed as a
Present value, as well as annualized, for regulatory analysis. The 7 percent discount rate is an estimate of the average before-tax
rate of return to private capital in the U.S. economy. The 3 percent discount rate is appropriate when regulation primarily and
directly affects private consumption (e.g., through higher consumer prices for goods and services) and is the rate at which society
discounts future consumption flows to their present value. These rates discount costs in constant dollars and exclude the expected
rate of future price inflation, See Office of Management and Budget, Circular A-4 Regulatory Analysis (September 17, 2003) at:
x e | gov = eid : a = e e a .

            

ev VTE G

   

[22] U.S. Coast Guard regulations in 46 CFR Chapter I, Subchapter H that have different requirements for vessels than the
regulations in 46 CFR Chapter I, Subchapters T and K.

[23] U.S. Census Bureau, Americans with Disabilities: 2010 at: http://www.census.gov/prod/2012pubs/p70-131.pdf.
[24] Frank R. Lin, John K. Niparko, and Luigi Ferrucci, Hearing Loss Prevalence in the United States, JAMA Internal Medicine

(November 14, 2011) at: bttp:/ /archinte.jamanetwork,com/article.aspx?articleid=1106004.

[23] The appendix includes the Legend of the Seas, Grandeur of the Seas, Brilliance of the Seas, Vision of the Seas, and
Independence of the Seas, which did not operate in U.S. ports in 2011 but are scheduled to operate in U.S. ports in 2013. The
appendix does not include the Celebrity Mercury, which was sold to TUI Cruises in February 2011, and the Royal Princess, which was
sold to P&O Cruises in May 2011.

71 of 71 12/14/2018, 1:57 PM
